mo Se NH HH FP WD HNO —

NO MB NO KH NHN DS RO RD RO Om OO me ee elt
aoa nN Dn OH Ff WD HO K§&§& DO OBO Oo HYD HR A F&F WW NH KH C

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 1 of 75

Shelley D. Krohn, Chapter 7 Trustee
510 South 8" Street

Las Vegas, NV 89101
702-421-2210 phone

702-366-1939 fax
shelley@trusteekrohn.com

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
In re Case No. BK-S-19-15333-MKN

LAS VEGAS LAND PARTNERS, LLC, _| Chapter 7

Debtor. | APPLICATION TO EMPLOY JOHN W.
MUIJE & ASSOCIATES AS SPECIAL
COUNSEL ON A CONTINGENT FEE BASIS
UNDER 11 U.S.C. § 327(a)

Hearing Date: OST Requested
Hearing Time:

 

 

 

Shelley D. Krohn, Chapter 7 Trustee (“Trustee”) files this Application To Employ John W.
Muije & Associates As Special Counsel On a Contingent Fee Basis Under 11 U.S.C. § 327(a),
requesting that this Court approve the engagement of the law firm of John W. Muije & Associates
(the “Muije Firm”) as special litigation counsel to the Trustee pursuant to section 327(a) and (c)
and section 328(a) of the Bankruptcy Code and Bankruptcy Rule 2014(a). The Firm will be
engaged to pursue claims for avoidance and recovery of fraudulent transfers on behalf of the
Trustee in a currently pending state court case.

The Trustee proposes to engage the Firm on a 33 1/3% contingency fee basis based on the
value of any assets recovered for the estate. The terms are set forth with more particularity in the
Contingent Fee Agreement attached to this Application as Exhibit “5.”

This Application is also based upon the Declaration of John W. Muije Supporting the
Trustee's Motion to Employ John W. Muije & Associates as Special Counsel on a Contingent Fee
Basis (the “Muije Declaration”) and the Declaration of Shelley D. Krohn (the “Krohn

Declaration”) filed concurrently with this Application and the following Points and Authorities:

App to Employ Muije Page | of 10

 
Oo Se NY DH nA FSF WW NO

NO NO NY PO NY NY NO WH PV KH = = Be Oe Se Se ee
eo SN DH A FF WY NH | COD BO CO ND HDH WT FPF WD HO KH CO

 

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 2 of 75

I. JURISDICTION

The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is
a core proceeding pursuant to 28 U.S.C. §157(b). Venue is proper before this Court pursuant to 28
USS.C. §§ 1408 and 1409.

Il. BACKGROUND
Factual Background

1, Las Vegas Land Partners, LLC (“Debtor”) filed a voluntary petition for relief under
Chapter 7 of the Bankruptcy Code on August 19, 2019 (the “Petition Date”). Shelley D. Krohn is
the duly appointed and acting Chapter 7 Trustee. See ECF 2.

2. Prior to the Petition Date, Russell Nype and Revenue Plus, LLC (collectively,
“Nype”) obtained a judgment dated April 10, 2015 against Debtor issued by the Eighth Judicial
District Court in Case No.07-A-551073, a copy of which is attached as Exhibit “1”. After an
appeal to the Nevada Supreme Court, on Amended and Final Judgment on Costs dated November
1, 2018 was issued, a copy of which is attached as Exhibit “2”. Currently, the amount due on the
two judgments is approximately $4,500,000.

3. Prior to the Petition Date, on July 26, 2016, Nype sued the Debtor and DAVID J.
MITCHELL; BARNET LIBERMAN; LAS VEGAS LAND PARTNERS, LLC; MEYER
PROPERTY, LTD.; ZOE PROPERTY, LLC; LEAH PROPERTY, LLC; WINK ONE, LLC;
LIVE WORK, LLC; LIVE WORK MANAGER, LLC; AQUARIAS OWNER, LLC; LVLP
HOLDINGS, LLC; MITCHELL HOLDINGS, LLC; LIEBERMAN HOLDINGS, LLC; 305
LAS VEGAS LLC; LIVE WORKS TIC SUCCESSOR, LLC; PC/LIVE WORK VEGAS, LLC;
CASINO COLLIDGE, LLC (collectively, the “Co-Defendants”) in the Eighth Judicial District
Court as Case No. A-16-740689-B (the “State Court Litigation”). A copy of the Amended
Complaint is attached as Exhibit “3”.

4, In the State Court Litigation and in the prior litigation, the Muije Firm represented
Nype.

5. In the State Court Litigation, Nype alleged (a) he was entitled to a constructive trust

on property of the Co-Defendants; (b) he was entitled to avoid fraudulent transfers of real property

App to Employ Muije Page 2 of 10

 
So Oo YN DH WN BR W KH

NY NO NR KH HN DN ND RO RD Ome ee le

 

Case 19-15333-mkn Doc 28 _ Entered 10/24/19 15:50:28 Page 3 of 75

by the Debtor and Co-Defendants; (c) the Debtor and Co-Defendants had conspired to defraud
Nype; (d) he was entitled to a declaration that the transfers of real property by the Debtor and Co-
Defendants were void; and (e) he was entitled to a declaration that the Co-Defendants were the alter
egos of the Debtor and their assets could be used to pay the debt to Nype.

6. The filing of the Debtor’s petition automatically stayed (a) the State Court Litigation
against the Debtor (but not against the Co-Defendants) and (b) the prosecution of the fraudulent
transfer action which is property of the Debtor’s bankruptcy estate.

7. The State Court Judge Gonzales has set the trial for the State Court Litigation to
begin on December 30, 2019, for a five (5) day trial. See State Court Litigation docket attached as
Exhibit “4”,

8. The Trustee desires to employ the Muije Firm as special litigation counsel to
prosecute the fraudulent transfer claims against the Co-Defendants in the State Court Litigation.
The Muije Firm will file a motion in the State Court Litigation (as special counsel for the Trustee)
seeking authorization for the Trustee to intervene as plaintiff in the same litigation.

9. The Debtor’s bankruptcy estate has no funds, See ECF 1, and the Trustee desires to
employ the Muije Firm on a contingent fee basis pursuant the terms and conditions as set forth in
the Contingent Fee Agreement attached to this renewed application as Exhibit “5.”

10. The Trustee proposes that the Muije Firm will be entitled to a 33 1/3% contingency
fee against the gross property and proceeds from any assets recovered by the Muije Firm as
fraudulent transfers. The Trustee additionally proposes to reimburse the Muije Firm for 50% of
any actual and reasonable costs incurred in the State Court Litigation (both before and after the
intervention of the Trustee in that litigation) from gross property and proceeds from any assets
recovered in the State Court Litigation. The Trustee is aware that:

a. the Muije Firm will turn over any fees and costs received from the Trustee to

reimburse Nype for the fees and costs Nype has paid the Muije Firm, co-counsel,

accountants and other experts;

 

This court can take judicial notice of the State Court’s docket.

App to Employ Muije Page 3 of 10

 
\o o ml nN tn > uo No —

NO SN NH BR KH BK BRO RD ORDO Om eee
ao SN NON UO S&S WY NY KF OS CO OH HN HR AW F&F WH WH KH C

 

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 4 of 75

b. the Muije Firm will continue to represent Nype as a co-plaintiff in the State Court
Litigation.

11. Any payment to the Muije Firm from the proceeds of the State Court Litigation will
be subject to the approval of the Bankruptcy Court pursuant to 11 U.S.C. §330 and FRBP 2016.

12. Nype has paid and will continue to pay the Muije Firm fees on an hourly basis as
well as out of pocket expenses pending the outcome of the State Court Litigation.

13. | The Muije Firm agrees to turn over to the Trustee fifty percent (50%) of all funds
and assets collected or recovered from the Defendants attributable on any claims litigated in the
State Court Litigation and fifty percent (50%) to Nype (except for the previously awarded
discovery sanction awarded in the State Court Litigation which will be paid 100% to Nype).

14. The professional services rendered by the Muije Firm will be limited to
representation of the Trustee in recovering the fraudulent transfers as to which the Debtor’s
bankruptcy estate claims an interest and are claims asserted in the pending State Court Litigation.

15. The Trustee believes (and the Muije Firm will strive to insure) that the Muije
Firm’s employment will not be duplicative or overlapping of the work performed by the Trustee or
the Trustee’s counsel if the Trustee decides to employ general counsel. The Muije Firm’s duties
for the Trustee will be limited to seeking avoidance and recovery of fraudulent transfers of assets
as set forth in the State Court Litigation for the benefit of the bankruptcy estate. The Muije Firm
will not act as general counsel to the Trustee.

16. The Trustee believes it is in the best interests of the estate and the creditors that she
be allowed to employ the Muije Firm as special counsel on the proposed contingency fee basis.

Ill. DISINTERESTEDNESS AND DISCLOSURE OF CONNECTIONS

To the best of the Trustee’s knowledge, information, and belief, and based on the Muije
Declaration, neither the Muije Firm nor any partners or associates of the Muije Firm are connected
to, represent, or hold an adverse interest to the Trustee, the Debtor, their creditors, or any other
party in interest, or their respective attorneys and accountants, with respect to the matters on which
the Muije Firm is to be retained or employed in this case, except that the Muije Firm, in the

past, has represented and, in the future, will continue to represent creditors RUSSELL L.

App to Employ Muije Page 4 of 10

 
oO Oo YN DBD A FP WO HO =

bo bh No bo bo bo N N - Ny — — —_ — — = _ _— — —
ao NN BO A PO WS NY lL | lCUCCOCOllCUCCOCOOClUCOOClUGNlUCUCONClCUCUOrlUlUlUWwL OUD OOK CD

 

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 5 of 75

NYPE and REVENUE PLUS, LLC in the State Court Litigation and prior litigation against
the Debtor. (See Muije Declaration).

The Muije Firm will continue to represent Nype with respect to all claims other than the
recovery of fraudulent transfers, and even though these claims do not belong to the bankruptcy
estate, half of any recovery from such claims will be paid to the bankruptcy estate. As stated in
the Memorandum of Law, the Muije Firm’s continued representation of Nype does not
disqualify the Muije Firm from acting as special counsel for the Trustee in the State Court
Litigation.

The Muije Firm will continue to be paid its fees and costs on an ongoing basis by Nype. In
the event the Muije Firm is paid fees and costs by the bankruptcy estate, the Muije Firm has
disclosed that said amounts may be credited to balances owed to the Muije Firm by Nype, but the
bankruptcy estate’s obligation to the Muije Firm is fixed at a flat 33 1/3% plus costs, so this
creditor’s private payment arrangements with the Muije Firm are not detrimental to the bankruptcy
estate or other creditors.

To the best of the Trustee and Muije Firm’s knowledge, information, and belief, and based
on the Muije Declaration, neither the Muije Firm nor any partners or associates of the Muije Firm
are connected to, represent, or hold an adverse interest to the United States Trustee, the Office of
the United States Trustee and its employees, any judge of the United States Bankruptcy Court in
the District of Nevada, or any other party with respect to the matter on which the Muije Firm is to
be employed except as set forth herein. (See Muije Declaration.)

To the best of the Trustee and the Muije Firm’s knowledge, the Muije Firm does not hold
or represent any interest that would impair the Muije Firm’s ability to objectively perform the
services contemplated herein. (See Muije Declaration.)

The Trustee has determined that, to the best of her knowledge, the Muije Firm and all of its
partners and associates are disinterested persons as that term is defined in 11 U.S.C. §101(14) and
pursuant to Fed.R.Bankr. P. 2014(a).

Subject to the Court’s approval of this Application, the Muije Firm is willing to serve as

the Trustee’ special litigation counsel to perform the legal services described above pursuant to the

App to Employ Muije Page 5 of 10

 
Oo co N DA WN FSF WD LO

Pee meme pm mm met
Nn A F&F WH HO KH BS

1

~~]

18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 6 of 75

terms set forth herein and the Contingent Fee Agreement attached as Exhibit “5.” (See Muije
Declaration.)

The Muije Firm will strive to insure that the Muije Firm’s employment will not be
duplicative of the role of the Trustee or her general counsel (if any) and that the Muije Firm’s
retention as set forth herein will save the estate substantial time and monies, and is in the best

interest of the Trustee, the estate, and creditors. (See Muije Declaration.)

IV. MEMORANDUM OF LAW
A. Retention
11 U.S.C. § 327(a) authorizes employment of professionals, including counsel, who do not
represent adverse interests to the estate and provides:

Except as otherwise provided in this section, the trustee, with the
court's approval, may employ one or more attorneys, accountants,
appraisers, auctioneers, or other professional persons, that do not
hold or represent an interest adverse to the estate, and that are
disinterested persons, to represent or assist the trustee in carrying out
the trustee's duties under this title.

11 U.S.C. § 328(a) provides guidance regarding the compensation of professionals
engaged by the Trustee:

The trustee, or a committee appointed under section 1102 of this
title, with the court’s approval, may employ or authorize the
employment of a professional person under section 327 or 1103 of
this title, as the case may be, on any reasonable terms and conditions
of employment, including on a retainer, on an hourly basis, on a
fixed or percentage fee basis, or on a contingent fee basis.
Notwithstanding such terms and conditions, the court may allow
compensation different from the compensation provided under such
terms and conditions after the conclusion of such employment, if
such terms and conditions prove to have been improvident in light of
developments not capable of being anticipated at the time of the
fixing of such terms and conditions.

Section 328 permits a professional to have the terms and conditions of its employment pre-
approved by a bankruptcy court, such that the bankruptcy court may alter agreed upon

compensation only “if such terms and conditions prove to have been improvident in light of

App to Employ Muije Page 6 of 10

 
Oo 6 ~JT A wn FF WW NO

eo YN DH A RP BH HY KF GS CO ON KH HH BR WHY HK GS

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 7 of 75

developments not capable of being anticipated at the time of fixing such terms and conditions.” Jn
re Circle K, Corp., 279 F.3d 669, 671 (9th Cir. 2002).

The Trustee proposes engaging the Muije Firm as special counsel pursuant to the attached
33 1/3% contingency fee agreement (plus reimbursement of reasonable litigation expenses). The
Muije Firm acknowledges that approval of any settlement of the bankruptcy estate’s claims, and
payment of any fees to the Muije Firm and/or reimbursement of costs from proceeds attributable
to the bankruptcy estate’s claims, will be subject to separate approval of this Court pursuant to 11
U.S.C. § 330 and FRBP 2016. (See Muije Declaration.)
B. The Muije Firm’s Representation of Creditor Nype Does Not Preclude Employment

The Muije Firm’s pre-petition and continued representation of the Creditors does not
preclude employment of the Muije Firm by the bankruptcy estate because the Muije Firm has no
adverse interest with regard to the litigation for which it is employed, and the Creditors’ interests
are aligned with the Trustee’s interests. The Creditors are, by far, the largest creditor of this
bankruptcy estate”, and have been pursuing collection from this Debtor and related insiders in the
State Court Litigation since 2016.

11 U.S.C. § 327(c) specifically states that a professional is not disqualified for employment
“solely because of such person’s employment by or representation of a creditor” unless there is (1)
an objection by another creditor or the United States Trustee, and (2) if there is an actual conflict
of interest. 11 U.S.C. § 327(c). Fondiller v. Robertson (In re Fondiller), 15 B.R. 890, 892
(Bankr. 9th Cir.1981), appeal dismissed, 707 F.2d 441 (9th Cir.1983). As stated by the Ninth
| Circuit:

Section 327(c) allows the appointment of counsel to represent the trustee, even
where counsel represents a creditor, where the court finds no “actual conflict of
interest.” Reasoning by analogy to section 327(e), several courts have held that,
where the trustee seeks to appoint counsel only as “special counsel” for a specific
matter, there need only be no conflict between the trustee and counsel's creditor
client with respect to the specific matter itself. Fondiller v. Robertson (In re
Fondiller), 15 B.R. 890, 892 (Bankr. 9th Cir.1981), appeal dismissed, 707 F.2d 441
(9th Cir.1983); see also Altenberg v. Schiffer (In re Sally Shops, Inc.), 50 B.R. 264,

 

2 The Debtor’s schedules list other creditors with claims of approximately $100,000. See ECF 1. Nype’s claim

 

against the Debtor is approximately $4,500,000.

App to Employ Muije Page 7 of 10

 
Co 6S SN DH A S&F WO NH =

Ny NO KN DN NO NY NHN RDO RDO mm ee ee ee
ao NY KO A SF WY NY KH ODO OBO BH HD DRO Hh BR WY YO — OS

 

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 8 of 75

266 (Bankr.E.D.Pa.1985) (following Fondiller). Here, with respect to the Kilimnik
preference action, the interests of Cabot and the trustee coincide: if money is
recovered for the estate, Cabot's pro rata recovery will ultimately be greater.

Stoumbos v. Kilimnik, 988 F.2d 949, 964 (9th Cir. 1993). The Stoumbas decision is the current
state of the law. See the following cases:

A creditor's attorney may be employed by the trustee provided the attorney is
“disinterested,” “do[es] not hold or represent an interest adverse to the estate,” and,
if an objection is made, does not have an “actual conflict of interest.” 11 U.S.C. §
327(a),(c). When applied to employment of a creditor's attorney by the trustee as
special counsel for a specific matter, the conflicts and eligibility analysis under §
327 is limited to the specific matter for which the attorney is to be employed. See
Stoumbos v. Kilimnik, 988 F.2d 949, 964 (9th Cir.1993); Coan, 176 F.3d at 622-29;
Fondiller, 15 B.R. at 892.

In re Hummer Transp., Inc., No. 11-60663, 2013 WL 8013588, at *3 (Bankr. E.D. Cal. Sept. 12,
2013), affd sub nom. Inre Hummer Transp., No. CV F 13-1640 LJO, 2014 WL 412534 (E.D. Cal.
Feb. 3, 2014) (employing debtor’s counsel as special counsel).

I conclude that Moore's representation of Kollman and Frazer does not create a
conflict of interest. The Bankruptcy Code “allows the appointment of counsel to
represent the trustee, even where counsel represents a creditor, where the
court finds no ‘actual conflict of interest.’ ” Stoumbos v. Kilimnik, 988 F.2d 949,
964 (9th Cir. 1993) (quoting 11 U.S.C. § 327(c)). Frazer determined that retaining
Moore to pursue Hateley's claims against National Union and Cell Tech could
benefit creditors, including Kollman, who is currently the estate's largest creditor.
See id. (no conflict because the interests of the creditor and the trustee coincided).

Kollman v. Nat'l Union Fire Ins. Co. of Pittsburgh, Pa., No. CV 04-3106-PA, 2008 WL

11389450, at *2 (D. Or. Oct. 22, 2008).

Fondiller has been interpreted as authorizing employment under subsection (e) of
Section 327. See, e.g., Covenant, 243 B.R. at 455 n. 8. But the precise holding
appears to be that special counsel can be employed under subsection (a) of Section
327 because any “omission” in Section 327(e) does not limit the general authority
in Section 327(a). See Fondiller, 15 B.R. at 891-92 (interpreting § 327(a) by
comparison with § 327(c) and (e)).

In re Sonya D. Int'l, Inc., 484 B.R. 773, 780 (Bankr. C.D. Cal. 2012).

The fact that Counsel may be a creditor in this case does not disqualify him. In
Stoumbos v. Kilimnik, 988 F.2d 949, 964 (9th Cir.1993), the court found no conflict
of interest existed when the trustee sought to employ an attorney under § 327(e)

who at the same time represented a creditor in the bankruptcy case. The court noted
that, for purposes of taking action against a third party, the interests of the

App to Employ Muije Page 8 of 10

 
oOo Oo SN DH TA S&F WD YY

NO NO SB BH KH NO NO RN Rw ee et
oN DN OH Fe WY NY KH DGD Oo fH HN DR A F&F WD NYO KY OS

Case 19-15333-mkn Doc 28 _ Entered 10/24/19 15:50:28 Page 9 of 75

bankruptcy estate and the creditor coincided, for if special counsel recovered any
money for the benefit of the estate, his creditor client would ultimately receive a
greater distribution in the bankruptcy case. Stoumbos, 988 F.2d at 964. That
reasoning also applies here. Counsel is a creditor, but his interests as a creditor, as
well as in accepting employment on a contingent fee basis to sue SIF, are the same:
maximizing any potential recovery.

In re Elias, No. 02-41640, 2005 WL 4705220, at *5 (Bankr. D. Idaho June 10, 2005).

The Muije Firm’s representation of Nype will not cause the Muije Firm to act differently
as special counsel than they would if they did not also represent Nype. The Trustee and Nype have
agreed that that any recovery from Mitchell will be split equally between the Bankruptcy Estate
and Nype.’ The Muije Firm will be retained by the bankruptcy estate to pursue avoidance and
recovery of various fraudulent transfers for the benefit of the estate. The interests of the Trustee
and Nype are 100% aligned for the matters the Firm will be retained by the Trustee to pursue
because Nype’s claim of $4,500,000 is more than 97% of the identified creditor claims in this
case. If the Muije Firm, who notably has significant knowledge regarding the fraudulent transfer
claims, recovers assets as special counsel and enlarges the estate, all the Creditors will receive a
greater distribution in the case. The Muije Firm does not represent an interest adverse to the estate
on the matter on which it will be retained because both Nype and the bankruptcy estate share the
same goals with respect to the matters for which the Muije Firm will be retained. See Stoumbos v
Kilimnik, 988 F.2d 949, 964 (9th Cir. 1993) (finding no conflict existed when trustee sought to
| employ an attorney who also represented a creditor because the interests of the bankruptcy estate
and the creditor client were aligned).

The Muije Firm further notes that the Bankruptcy Code provides no prohibition to a
creditor paying the fees of a Trustee’s special counsel. On the contrary, 11 U.S.C. § 503(b)(3)(B)
provides that “a creditor that recovers, after the court’s approval, for the benefit of the estate any
property transferred or concealed by the debtor” to have an allowed administrative claim against
the estate. “An application for approval of employment under section 503(b)(3)(B) is separate

from a trustee's application to employ counsel under section 327; however, section 503(b)(3)(B)

 

3 This agreement has to be reduced to writing and approved by this Court.

App to Employ Muije Page 9 of 10

 

 
Co CO DO HW BF HD Ye

MN NY N NN NY DD ee ee ee a
eo TN WA FF DY NY EF SG OD me IN HW BBW HY KS oS

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 10 of 75

demonstrates that an attorney representing the trustee is not necessarily subject to disqualification
if the attorney's fees are paid by the creditor.” In re Maerlender, 2006 WL 996556 at *6 (Bankr.
M.D.N.C. 2006) (citing Jn re Maximus Computers, Inc.,278 B.R. 189, 197 (9th Cir. BAP 2002)).

V. CONCLUSION
The Trustee requests that the Court enter an order authorizing the Trustee to employ the
law firm of John W. Muije & Associates as her special litigation counsel to pursue recovery of
fraudulent transfers on behalf of the Trustee pursuant to the terms set forth in the Contingent Fee
Agreement attached to this Application as Exhibit “5” with payment of any fees and/or costs

subject to Bankruptcy Court approval pursuant to 11 U.S.C. § 330 and FRBP 2016.

OT al ysl
Shelley D. Krohn, Yhapter 7 Trustee
510 South 8" Street
Las Vegas, NV 89101
702-421-2210 phone
702-366-1939 fax
shelley@trusteekrohn.com

DATED: October 21, 2019,

App to Employ Muije Page 10 of 10

 

 
Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 11 of 75

EXHIBIT 1
REISMAN -SOROKAC

@065 Solin EAstsRn Avenue, Sure Ba%

LAs Vesas, NEVénA 83.123

Posner (7200072 7-8256 Fax: (702) 4dG0752
we
Qn

Case 19-15333-mkn

a
m& Ww hi

bed etek te
Oo 2

Ny ow RP NM oY oe OWN
4S A DW BR WW BH we

‘oF

Doc 28

JORG.

Joshua H. Reisman, Esq.
Nevada Bar No. 7152

Robert R.. Warns Ill, Esq
Nevada Bar No. 12123
REISMAN-SORCKAC

$965 South Easiern Avenue, Suite 382
Las. Vegas, Nevada 89123
Telephone: (702)'727-6258
Facsimile: (702) 446-6756
Email: jreisman@rsnvlaw.com
Email: rwarns@rsnvlaw.cam

Attorneys for Defendants/Counterclaimants
Russell L. Nype and Revenue Plus, LLC

Entered 10/24/19 15:50:28

Page 12 of 75

Electronically Filed
04/10/2015 10:41:58 AM

Aiea b babe

CLERK OF THE COURT

DISTRICT COURT

CLARK COUNTY, NEVADA

LAS VEGAS LAND PARTNERS, LLC;
LIVE WORK, LLC. and ZOE PROPERTIES,

Plaintiffs,
Va,
RUSSELL L. NYPE; REVENUE PLUS, LLC;

JOHN DOES 1 through. xX; JANE DOES |
through X;: DOE CORPORATIONS I throught

X; and DOE PARTNERSHIPS. through X,

Defendants,

CASE NO. 074551073
DEPT. NO. XXVIII

JUDGMENT

 

nN:
>

| RUSSELL L. NYPE; REVENUE PLUS, LLC,

Counterclaimants,

YS.

i]/LAS VEGAS LAND PARTNERS, LIC;
ROE

DOES | through X:
CORPORATIONS I throwgh X,

Counterdefendants.

and

 

 

 

 

 

[° Judgenent Reached

 

ar
ary Algor Feil Stork

Neate

tr Nowt-Jur
lapsed  adtaen YsSa) Stent
SaNow- Jury

 

 

Cl Transtevted helore 169

 

the &

 
RE{ISMAN-SOROQKAC
BSGS Sourw Lastern Avenue. Sane 282

LAS VEGAH, DIEVADA 89 123
Prone: POU 7E7SBNS Fer 708) aad ers

Case 19-15333-mkn Doc 28 _ Entered 10/24/19 15:50:28 Page 13 of 75

~~

oS ~~ a La a ws nh Lael =.

OD C6 2. A wm &F YY WY

 

 

SUDGMENT

This matter came to trial before this Court, the Honorable Ronald Israel, District Judge;

‘presiding, The issnes have been tried and the Court enfered ifs Findings of Fact, Canglusions of

‘Law arid Decision on March.26, 2015.

NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED as
follaws:

A jodgment is. hereby entered in: favor of. Defendants/Counterclaimants. RUSSBLL L,
NYPE and REVENUE PLUS, LLC. (collectively, "Nype"), and-against Countetdefendant LAS |

| VEGAS LAND PARTNERS, LLC., in the total amount of TWO MILLION SLX HUNDRED
L EIGHT THOUSAND SEVEN HUNDRED: NINETY-SEVEN DOLLARS and FIFTY CENTS :

($2,608,797 .50), plus. Nype's' casts. af action pursuant to Nype's verified Memorandum of Costs:
{ameunt.to be determined, if filed). Pursuant to NRS 17.130, interest accrues on the judgment as
follows: . |
a. Interest acorués on the. damages of $2,608,797.50 at the rate provided by
NRS 17.130(2),, from the date-of service.of Nype's counterclaim, i.c., December 5, 2007,

until the judgment is satisfied: and.
b. Interest accrties on, the total amount of costs awarded (if any) at the rate
provided by NRS 17.130(2), from the date this judgment is entered until the. judgment is

satisfied.

bw

 
REISMAN -SQROKAC
6825 Sore Basreas Avenue. Suite 382

LAS VEGAS, MEVADA 2 123
"BER (702) TAZ GIBS Fax 20D 4602796

Case 19-15333-mkn

—
gD

prejudice.

f
i Dated this 4p day of

Submitted by:

REISMAN SQROKAC
i her a
Joshua H. Reisman, Esq.
Nevada. Bar ‘No. 7152.
Robert R. Warns Til, Esq.

   

 

i| Nevada. Bar No. 12123:

$965: South Eastern Avenue, Suite 382
Las Vegas, Nevada 89123

Russell L. Nype and Revenue Plus, LLC

 

 

Attorneys for Defendants/Counterclaimanits.

  

had

* HON:

Doc 28 Entered 10/24/19 15:50:28 Page 14 of 75

That Plaintiffs LAS VEGAS LAND PARTNERS, LLC, LIVE WORK, LLC, and ZOE
PROPERTIES, LLC take nothing and-that all of their claims against Nype are dismiissed, with

    

   

 
 

 

ION. RONALD ISRAEL
DISTRICT COURT JUDGE

¥

 
Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 15 of 75

EXHIBIT 2
oo HA A f& WwW Ne

10
11
12
1B

14
45
16
17
18
19

21

F 8 8

26
27
28

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 16 of 75

Electronically Filed
11/1/2018 2:55 PM

JUDG
JOHN W. MUIE & ASSOCIATES
JOHN W. MULE, ESQ.

Nevads Bar No. 2419

Las Vegas, Nevada.89104.
Telephone: (702).386-7002
Faceenlley on: SEES

Attorneys for Defenon Co aectoimants
Russell L, Nype and Revenue Plus, LLC

DISTRICT COURT
CLARK COUNTY, NEVADA

   

LAS VEGAS LAND PARTNERS, LLC; CASE NO. QTASSIN7S
WORK, LLC and ZOE PROPERTIES, ‘DEPT. Ni

Piaintifi

va.

ED AND FINAL JUDGMENT ON
RUSSELL L, NYPE; REVENUE PLUS, LLC; Coetg PARP EINAL JUDGMENT ON

JOHN: DOES I. ‘through’ IX: JANE DOES 1.
through X; DOE CORPORATIONS 1 through
X;and DOE PARTNERSHIPS: I through X,

Defendants.

 

RUSSELL L. NYPE; REVENUE PLUS, LLC,
Counterclaimants,

v8.

LAS VEGAS LAND PARTNERS, LLC,
DOES I __ through end ‘ROE
CORPORATIONS I rougitX,

Counierdefendants. -

 

 

This matter came to trial before this Court, the Honorable Ronald Israel, District Judge,
Presiding. The issues have been tried and the Court entered its Findings of Fact, Conclusions of
Law and’ Decision on March 26, 2015. As a result, on April 10, 2015, the Court entered a
judgment (the “Original-Damages Judgment"). Thereafter, in May 2016, the Court entered an

 

10-37-15P08:25 REVO

Case Number: 07A581073

ORIGIN AL ao .

 
Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 17 of 75

  
  
  
  
  
  
  
  
  
  
  
 
 

Order Granting in Part and Denying in Part Plaintiff's Motion to Retax (the "Costs Order"),
Which. among other things, awarded certain costs of action. On May 25, 2016, this Court entered
a Supplemental Judgment on Cosis (the "Original-Costs Judgment") in favor of Nype (defined
below) i in the principal amount of $191,938.13, plus prejudgment interest on the costs incurred as
of May 11, 2016, in the amount of $37,524.49, plus post-judgment interest acctuing on the costs
award af $191,938.13,

Stemming from an. sppeal, on November 14, 2017, the Nevada Supreme Court entered an
Order Affirming. in Docket No. 6381 9, and Reversing in Part and Remanding in Docket No. 70520
(the "Appellate Decision’), in which the Nevada Supreme Court reversed a portion of the
Original-Costs Judgment. as follows: (1) the $50,000 in costs awarded for Nype's non-testifying
expert, Mark Rich, was reduced to the amount of $1,500.00; and (2) the $4,272.50 in costs
Swarded for Nype’s non-testifying expert, John Knott, wes reduced to the amount of $1,560.00.
NOW, THEREFORE, the ‘Original-Costs Judgment is amended such that, IT IS
HEREBY. ORDERED, ADJUDGED AND DECREED as follows:
. A Judgment is hereby entered. in favor of Defendants/Counterclaimants RUSSELL L.
‘ NYPE and REVENUE PLUS, LLC: (collectively, “Nype"),.and against Counterdefendant LAS
VEGAS LAND PARTNERS, LLC.,! for costs of action (collectively, the "Costa" and each cost
cotiptising the Costs, a' "Cost") in the total amount of $140,665. 63, upon which interest accrues as
follows:

8B Se Fab Fk GS rs

a. Pursuant to Albios y. Horizon Communities, Inc., 122 Nev. 409, 132 P.3d

17.130), from the dates each Cost was incuired (as, set forth in. the Costs Onder) until
23

Order, interest secrues on such Cost from entry of the Original-Damages Jadgment, ie.,
April 10, me until paid in full (as set forth in the Original-Damages Judgment).

 

and is in
sition ae keene papa ea the Original-Damages Judgment, but supplements, is

1022 (2006), interest accrues on the Costs at the Hosting rate provided for by NRS

paid in full. To the extent no date of incurrence for any Cost was specified in the Costs |

 

Sete games enema bang OR teen at nee mo .

 
Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 18 of 75

Pee Rage

 

HitGed Costs, 1, ditensat ox tie swyandteat yemty atc ict ; :
mie untl May IL WONG iitele SOT emi
hue teen nthe coats aris beens nobortatie:- with the |

‘BDpve ane, the Com iOpder éiteréd on, Rabiiary 23, 2016, ie, patil , am
or acount Sheng previ ox by NUS. 17, hen isa

oF $id sith n daoe ase gens ‘Olt the prepudynienr interest: astattied” igo. te . :
ain oF $24,077.48, :

 

Be
haar

 

 

 

   

 

+ ae SS ow. RE ONE Gh. 4k Be te ee oe. ules

 

 

 

Leanne gem tye Lr ees
wes ow 4

 
Case 19-15333-mkn Doc 28 _ Entered 10/24/19 15:50:28 Page 19 of 75

EXHIBIT 3
LAW OFFICES
JOHN W. MUIJE & ASSOCIATES

1840 E. SAHARA AVE. #106
LAS VEGAS, NEVADA 69104

Phone: (702) 386-7002 Fax: (702) 366-9135

oo WA HA BB YW NY Se

NM ON Ny FP FEF RF FORESEES Slr
Se eSRkRRBBRBRERTDTRERE BEE SS

Case 19-15333-mkn

ACOMP

JOHN W. MUIJE & ASSOCIATES
JOHN W. MUIJJE, ESQ.

Nevada Bar No. 2419

1840 E. Sahara Ave #106

Las Vegas, Nevada 89104
Telephone: (702) 386-7002

Fax No: 702) 386-9135

Email: jmuije@muijelawoffice.com
Attorneys for Plaintiffs

RUSSELL L. NYPE; REVENUE PLUS, LLC,
DOES I through X; DOES I through X; DOE
CORPORATIONS I through X; and DOES
PARTNERSHIPS I through X,

Plaintiffs,
vs.

DAVID J. MITCHELL; BARNET LIBERMAN;
LAS VEGAS LAND PARTNERS, LLC; MEYER
PROPERTY, LTD.; ZOE PROPERTY, LLC;
LEAH PROPERTY, LLC; WINK ONE, LLC;
LIVE WORK, LLC; LIVE WORK MANAGER,
LLC; AQUARIAS OWNER, LLC; LVLP
HOLDINGS, LLC; MITCHELL HOLDINGS,
LLC; LIEBERMAN HOLDINGS, LLC; 305 LAS
VEGAS LLC; LIVE WORKS TIC SUCCESSOR,
LLC; FC/LIVE WORK VEGAS, LLC; CASINO
COLLIDGE, LLC; DOES I through IT, and ROE
CORPORATIONS I through II, inclusive,

Entity Defendants,

Doc 28 Entered 10/24/19 15:50:28

DISTRICT COURT
CLARK COUNTY, NEVADA

 

 

 

COMES NOW, Plaintiffs, RUSSELL L. NYPE and REVENUE PLUS, LLC, as and for
‘causes of action against the Entity Defendants, DAVID J. MITCHELL; BARNET LIBERMAN;
LAS VEGAS LAND PARTNERS, LLC; MEYER PROPERTY, LTD.; ZOE PROPERTY, LLC;
LEAH PROPERTY, LLC; WINK ONE, LLC; LIVE WORK, LLC; LIVE WORK MANAGER,
LLC; AQUARIUS OWNER, LLC; LVLP HOLDINGS, LLC; MITCHELL HOLDINGS, LLC;

LIEBERMAN HOLDINGS, LLC; 305 LAS VEGAS, LLC; LIVE WORKS TIC SUCCESSOR,
Page -1l-

Page 20 of 75

Electronically Filed
8/21/2017 6:11 PM
Steven D. Grierson

A OF THE EB :

CASE NO: A-16-740689-B
DEPT.NO: XV

AMENDED COMPLAINT FOR:

CONSTRUCTIVE TRUST;
FRAUDULENT CONVEYANCE;
CONSPIRACY TO DEFRAUD;
DECLARATORY RELIEF; AND
ALTER EGO

Wer

ARBITRATION EXEMPT
(EQUITABLE RELIEF)

 

Case Number: A-16-740689-B
LAW OFFICES
JOHN W. MUNJE & ASSOCIATES

1840 E. SAHARA AVE, #106

LAS VEGAS, NEVADA 69104
Phone: (702) 386-7002 Fax: (702) 386-9135

Oo Fe SN WD ON & |W KH he

10
11
12
13
14
15
16
17
18
19
20
21
22

RR

27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 21 of 75

 

LLC; FC/LIVE WORK VEGAS, LLC, and CASINO COLLIDGE, LLC alleges and shows as

follows:

-

GENERAL FACTUAL ALLEGATIONS
Plaintiffs, RUSSELL L. NYPE and REVENUE PLUS, LLC (hereinafter “NYPE”),

a New York Limited Liability Company.

Defendant, DAVID J. MITCHELL (hereinafter “Mitchell), is an adult resident of
New York.

Defendant, BARNETT LIBERMAN (hereinafter “Liberman), is an adult resident of
New York. .

LAS Vegas Land Partners (hereinafter “LVLP”) is a Delaware limited liability
company registered to do business in Nevada, but currently in default status.
Aquarius Owner, LLC is or was a Delaware limited liability company registered to
do business in the State of Nevada in November, 2004, and maintained its
registration through and including approximately November, 2009.

On information and belief, Aquarius Owner LLC was owned and directed by
Mitchell, Liberman, and/or LVLP.

In that context, various real property and ownership equity transfers took place
between LVLP and/or Aquarius Owner, LLC, during the operative time, and on
information and belief, financial distributions and transactions occurred between
Aquarius Owner LLC and its principals on a recurring basis, most of which were
never disclosed in publicly available records or documents.

In that context, various real property transfers and ownership equity took place
between LVLP and/or Aquarius Owner, LLC during the operative time, and on
information and belief, financial distributions and transactions occurred between

Aquarius, LLC and its principals on a recurring basis, most of which were never

Page -2-

 

 
LAW OFFICES
JOHN W. MUNE & ASSOCIATES

1840 E. SAHARA AVE. #106

LAS VEGAS, NEVADA 89104

Fax: (702) 386-9135

Phone: (702) 386-7002

©o Oo WKH UN Ph HY LP BS

SBRRREBRBRABSSE REA AaAaREHRE S

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 22 of 75

10

 

11.

12.

13.

14.

disclosed in publicly available records or documents, is a Delaware limited liability
that first registered to do business in Nevada in approximately February, 2011, and
continues to operate and do business, in good standing, through and including this
date. FC/LW Vegas is or was a Delaware limited liability company registered to do
business in the State of Nevada in February 2011 which has maintained registration
through the present. |

FC/LW VEGAS, LLC, on information and belief, is an entity jointly owned and
operated by Liberman, Mitchell, LVLP, and non-party Forest City Enterprises, for
purposes of developing and managing various real property interest in Southern
Nevada.

In that context, various real property and ownership equity transfers took place
between LVLP and/or FC/LW, LLC, during the operative time, and on information
and belief, financial distributions and transactions occurred between Aquarius Owner
LLC and its principals on a recurring basis, most of which were never disclosed in
publicly available records or documents.

In that context, various real property and ownership equity transfers took place
between LVLP and/or FC/LW, LLC during the operative time, and on information
and belief, financial distributions and transactions occurred between

Aquarius, LLC and its principals on a recurring basis, most of which were never
disclosed in publicly available records or documents, is a Delaware limited liability
that first registered to do business in Nevada in approximately February, 2011, and
continues to operate and do business, in good standing, through and including this
date.

In that context, various real property and ownership equity transfers took place
between LVLP and/or Leah Property, LLC during the operative time, and on
information and belief, financial distributions and transactions occurred between

Aquarius, LLC and its principals on a recurring basis, most of which were never

disclosed in publicly available records or documents, is a Delaware limited liability |.

Page -3-

 
LAW OFFICES
JOHN W. MUNE & ASSOCIATES

LAS VEGAS, NEVADA 89104

Phone: (702) 386-7002

1840 E. SAHARA AVE. #108

Fax (702) 386-9135

oOo fe NIN NH OH F&F HW HB HB

10
11
12
13
14
15
16
17
18
19
20
21
22

S

26
27
28

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 23 of 75°

 

15.

16.

17.

18.

19,

20.

that first registered to do business in Nevada in approximately February, 2011, and
continues to operate and do business, in good standing, through and including this
date.
Leah Property, LLC is a Delaware limited liability that first registered to do business
in Southern Nevada in approximately February, 2005, and continued to be active and
operate in the Southern Nevada area through and including February, 2015.
On information and belief, Leah Property LLC is owned, managed, and operated by
Liberman, at all relevant times.
In that context, various real property and ownership equity transfers took place
between LVLP and/or Leah Property, LLC, during the operative time, and on
information and belief, financial distributions and transactions occurred between Leah
Property, LLC and its principals on a recurring basis, most of which were never
disclosed in publicly available records or documents.
In that context, various real property and ownership equity transfers took place
between LVLP and/or Live Work, LLC, during the operative time, and on information
and belief, financial distributions and transactions occurred between Leah Property,
LLC and its principals on a recurring basis, most of which were never disclosed in
publicly available records or documents.
Live Work LLC is a Delaware limited liability company who first became active in
Southern Nevada in or about April, 2015, and in fact was a plaintiff in the original
underlying lawsuit with LVLP versus the plaintiffs herein. Live Work, LLC, on
information and belief, continued to be active and operating in Southern Nevada
through and including approximately April, 2012.
On information and belief, Live Work, LLC was owned, operated, and managed by
Liberman, Mitchéll, LVLP, Live Work Manager, LLC, and/or Mitchell Holdings, and
was an active participant in various real property transactions involving non-party

Forest City Enterprises.

Page -4-

 
LAW OFFICES
JOHN W. MUIJE & ASSOCIATES

1840 E. SAHARA AVE. #105
LAS VEGAS, NEVADA 89104
Fax: (702) 386-9135

Phone: (702) 386-7002

o f2e NI ADA Hh FSF OO NO

Ny MN NM NY WN ee FEF Fe FEF FPF SF SF =
So UeRKKRPRKEBRNRB EE HRARAREBHEES

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 24 of 75

 

21.

22.

23.

In that context, various real property and ownership equity transfers took place
between LVLP and/or Live Work, LLC, during the operative time, and on information
and belief, financial distributions and transactions occurred between Live Work, LLC
and its principals on a recurring basis, most of which were never disclosed in publicly
available records or documents.

In that context, various real property and ownership equity transfers took place
between LVLP and/or Live Work, LLC, during the operative time, and on information
and belief, financial distributions and transactions occurred between Live Work
Manager, LLC and its principals on a recurring basis, most of which were never
disclosed in publicly available records or documents.

Livework Manager, LLC was a Delaware Limited Liability that first registered to do
business in the State of Nevada in approximately April, 2005, and continued active
and in business in Southern Nevada through approximately February, 2012.

Live Work Manager, LLC was owned, operated and managed by, on information and
belief, by Liberman, Mitchell, and/or LVLP.

In that context, various real property and ownership equity transfers took place
between LVLP and/or Live Work Manger, LLC, during the operative time, and on
information and belief, financial distributions and transactions occurred between
Livework Manager, LLC and its principals on a recurring basis, most of which were
In that context, various real property transfers and ownership equity took place
between LVLP and/or Live Work, LLC during the operative time, and on information
and belief, financial distributions and transactions occurred between Live Work, LLC
and its principals on a recurring basis, most of which were never disclosed in publicly
available records or documents, is a Delaware limited liability that first registered to
do business in Nevada in approximately February, 2011, and continues to operate and
do business, in good standing, through and including this date. FC/LW Vegas is or
was a Delaware limited liability company registered to do business in the State of
Nevada in February 2011 which has maintained registration through the present.

Page -5-

 
LAW OFFICES
JOHN W. MUIJE & ASSOCIATES

LAS VEGAS, NEVADA 89104
Phone: (702) 886-7002 Fax. (702) 366-9135

1840 E. SAHARA AVE. #108

o Oo YH DH A FP WO NO

RB EBB RSE RADARBEBEEA S

26
27
28

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 25 of 75

 

26.

27.

28.

29.

30.

31.

32.

never disclosed in publicly available records or documents.

Zoe Property, LLC is a Delaware Limited Liability Company that first registered and
became active in Southern Nevada in or about November 2004, and in fact was one
of the original plaintiffs along with Live Work, LLC and LVLP versus the plaintiffs
herein. On information and belief, Zoe Property, LLC operated and continued to be
active in Southern Nevada through approximately November, 2007.

Zoe Property, LLC was owned, operated and managed by, on information and belief,
by Liberman, Mitchell, and/or LVLP.

In that context, various real property and ownership equity transfers took place
between LVLP and/or Zoe Property, LLC, during the operative time, and on
information and belief, financial distributions and transactions occurred between Zoe
Property, LLC and its principals on a recurring basis, most of which were never
disclosed in publicly available records or documents.

In that context, various real property and ownership equity transfers took place .
between LVLP and/or Zoe Property, LLC, during the operative time, and on
information and belief, financial distributions and transactions occurred between Zoe
Property, LLC and its principals on a recurring basis, most of which were never
disclosed in publicly available records or documents.

Wink One, LLC is a Delaware limited liability company that registered to do business
in the State of Nevada in approximately April, 2008, and remained active, according
to Secretary of State records, through and including approximately April, 2009. Wink
One, LLC, on information and belief, was owned, operated and managed by
Liberman, Mitchell, and/or LVLP.

Wink One, LLC was owned, operated and managed by, on information and belief, by
Liberman, Mitchell, and/or LVLP.

In that context, various real property and ownership equity transfers took place
between LVLP and/or Wink One, LLC, during the operative time, and on information

and belief, financial distributions and transactions occurred between Wink One, LLC

Page -6-

 
LAW OFFICES

w
——
a 3
oO
Oats
EB
@,;
aus
wae"
wie
Suis
= 288
soe
= i
o
S

© oR A A F&F WN FB

RPE SBR SSEaeARKARSEEER SE

26
27
28

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 26 of 75

 

33.

34.

35.

36.

37,

38.

39.

40.

and its principals on a recurring basis, most of which were never disclosed in publicly
available records or documents.

In that context, various real property and ownership equity transfers took place
between LVLP and/or Wink One, LLC, during the operative time, and on information
and belief, financial distributions and transactions occurred between Wink One, LLC
and its principals on a recurring basis, most of which were never disclosed in publicly
available records or documents.

Casino Coolidge, LLC is a Delaware limited liability company that first registered to
do business in Southern Nevada in or about October, 2014.

On information and belief, Casino Coolidge, LLC is owned, operated and managed
by Liberman, Mitchell, LVLP, and/or LVLP..

In that context, various real property and ownership equity transfers took place
between LVLP and/or Casino Coolidge, LLC, during the operative time, and on
information and belief, financial distributions and transactions occurred between
Casino Coolidge, LLC and its principals on a recurring basis, most of which were
never disclosed in publicly available records or documents and continues to operate
and be active in Southern Nevada through the present.

In that context, various real property and ownership equity transfers took place
between LVLP and/or Casino Coolidge, LLC, during the operative time, and on
information and belief, financial distributions and transactions occurred between
Casino Coolidge, LLC and its principals on a recurring basis, most of which were
never disclosed in publicly available records or documents.

305 Las Vegas. LLC is a Delaware limited liability company that first registered and
qualified to do business in Southern Nevada in approximately April, 2007, and
remains active and doing business in Southern Nevada through the present.

On information and belief, 305 Las Vegas, LLC was originally owned, operated and
managed by Liberman, Mitchell, and/or LVLP.

In that context, various real property and ownership equity transfers took place

Page -7-

 
LAW OFFICES

wo

< 2
o 3
O ssa
gene
<t

ou
2298
3 88
= i98
sy
=:
3}

~~

Oo 2S SH Or F&F WO DH

RSPBBRBS BEARER EEER SE

27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 27 of 75

 

41,

42.

43.

45.

between LVLP and/or 305 Las Vegas, LLC, during the operative time, and on
information and belief, financial distributions and transactions occurred between 305
Las Vegas, LLC and its principals on a recurring basis, most of which were never
disclosed in publicly available records or documents and continues to operate and be
active in Southern Nevada through the present.

In that context, various real property and ownership equity transfers took place
between LVLP and/or 305 Las Vegas, LLC, during the operative time, and on
information and belief, financial distributions and transactions occurred between 305
Las Vegas, LLC and its principals on a recurring basis, most of which were never
disclosed in publicly available records or documents.

On information and belief, unbeknownst to Plaintiffs, in approximately 2012

305 Las Vegas, LLC engaged in an internal transaction resulting in the acquisition of
the beneficial interest of Mitchell by a Mr. Win Churchill, and a monetary distribution
benefitting Mitchell to the tune of $7.5 million, all of which Plaintiff has only learned
at very recent times.

On information and belief, MEYER PROPERTY, LTD.., is fictitious entity that was
involved for a relatively short period of time with LEAH PROPERTY, LLC, and in
the context thereof participated in real estate transactions resulting in net financial
gain to Leah and/or Liberman, Mitchell, and/or LVLP, the specifics of which financial
gains were never disclosed nor reasonably discoverable by Plaintiffs herein.

In that context, various real property transfers took place between LVLP and/or Meyer
Property, LLC, during the operative time, and on information and belief, financial
distributions and transactions occurred between Meyer Property, LLC and its
principals on a recurring basis, most of which were never disclosed in publicly
available records or documents and continues to operate and be active in Southern
Nevada through the present.

In that context, various real property transfers and ownership equity took place

between LVLP and/or Meyer Property, LLC during the operative time, and on

Page -8-

 
LAW OFFICES
JOHN W. MUWE & ASSOCIATES

1840 E. SAHARA AVE. #108
LAS VEGAS, NEVADA 89104
Fax: (702) 388-9135

Phone: (702) 386-7002

oOo oO SI DH HR Fe WY NO =

Rh EBBR SSE BHF ESBHREA S

27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 28 of 75

 

46.

47,

48.

information and belief, financial distributions and transactions occurred between
Meyer Property, LLC and its principals on a recurring basis, most of which were never
disclosed in publicly available records or documents, is a Delaware limited liability
that first registered to do business in Nevada in approximately February, 2011, and
continues to operate and do business, in good standing, through and including this
date. FC/LW Vegas is or was a Delaware limited liability company registered to do
business in the State of Nevada in February 2011 which has maintained registration
through the present.

On information and belief, Mitchell Holdings, LLC is a Delaware limited liability
company that never qualified to do business within the State of Nevada, but was used
by Defendant Mitchell for purposes of owning Mitchell’s equity or beneficial interest
in various other defendants, and fuddling money back and forth between such entities,
in a matter that would not be detectable or readily discoverable by Plaintiffs or other
creditors.

In that context, various real property and ownership equity transfers took place
between LVLP and/or Mitchell Holdings, LLC during the operative time, and on
information and belief, financial distributions and transactions occurred between
Mitchell Holdings, LLC and its principals on a recurring basis, most of which were
never disclosed in publicly available records or documents, is a Delaware limited
liability that first registered to do business in Nevada in approximately February,
2011, and continues to operate and do business, in good standing, through and
including this date.

In that context, various real property transfers and ownership equity took place
between LVLP and/or Mitchell Holdings, LLC during the operative time, and on
information and belief, financial distributions and transactions occurred between
Mitchell Holdings, LLC and its principals on a recurring basis, most of which were
never disclosed in publicly available records or documents, is a Delaware limited

liability that first registered to do business in Nevada in approximately February,

Page -9-

 
LAW OFFICES
JOHN W. MUNJE & ASSOCIATES

1840 &. SAHARA AVE. #106

LAS VEGAS, NEVADA 89104

Phone: (702} 386-7002

Fax: (702) 386-9135

o Oo NN th BR WH Ne

RP BBEHE SSG k&ARKAaER BEES

26
27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 29 of 75

 

49,

50.

51.

52.

53.

2011, and continues to operate and do business, in good standing, through and
including this date. FC/LW Vegas is or was a Delaware limited liability company
registered to do business in the State of Nevada in February 2011 which has
maintained registration through the present.

On information and belief, Liberman Holdings, LLC is a Delaware limited liability
company that never qualified to do business within the State of Nevada, but was used
by Defendant Liberman Holdings, LLC for purposes of owning Liberman’s equity or
beneficial interest in various other defendants, and fuddling money back and forth
between such entities, in a matter that would not be detectable or readily discoverable
by Plaintiffs or other creditors.

On information and belief, Liberman Holdings, LLC was owned and directed by
Mitchell, Liberman, and/or LVLP.

In that context, various real property and ownership equity transfers took place
between LVLP and/or Liberman Holdings, LLC during the operative time, and on
information and belief, financial distributions and transactions occurred between
Liberman and its principals on a recurring basis, most of which were never
disclosed in publicly available records or documents, is a Delaware limited liability
that first registered to do business in Nevada in approximately February, 2011, and
continues to operate and do business, in good standing, through and including this
date.

Live Works TIC Successor, LLC, on information and belief, is a fictitious entity in
which Liberman, Mitchell, and/or Las Vegas Land Holdings had substantial equity or
beneficial interest, and was the ultimate recipient of financial proceeds, monies,
emoluments and benefits deriving from Live Work LLC, and a tendency and common
agreement entered into between Live Work, LLC and non-party Forest City
Enterprises, through contractual and financial arrangements, referred to as the tenancy
in common agreement, and numerous subsequent amendments thereto.

In that context, various real property and ownership equity transfers took place

Page -10-

 
LAW OFFICES
JOHN W. MULWJE & ASSOCIATES

1840 E. SAHARA AVE. #108

LAS VEGAS, NEVADA 89104

Fac (702) 386-9135

Phone: (702) 386-7002

Oo Co SI DBD HH BB WO BO =

RP BBR SSS TDTRAREHEES

27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 30 of 75

54.

55.

56.

 

between LVLP and/or Live Works TIC Successor, LLC, during the operative time,
and on information and belief, financial distributions and transactions occurred
between Live Works TIC Successor, LLC and its principals on a recurring basis, most
of which were never disclosed in publicly available records or documents and
continues to operate and be active in Southern Nevada through the present.

In that context, various real property and ownership equity transfers took place
between LVLP and/or Live Works TIC Successor, LLC during the operative time, and
on information and belief, financial distributions and transactions occurred between
Live Works TIC Successor, LLC and its principals on a recurring basis, most of which
were never disclosed in publicly available records or documents, is a Delaware
limited liability that first registered to do business in Nevada in approximately
February, 2011, and continues to operate and do business, in good standing, through
and including this date.

Entity Defendants, MEYER PROPERTY, LTD.; ZOE PROPERTY, LLC; LEAH
PROPERTY, LLC; WINK ONE, LLC; LIVE WORK, LLC; LIVE WORK
MANAGER, LLC; AQUARIUS OWNER, LLC; LVLP HOLDINGS, LLC;
MITCHELL HOLDINGS, LLC; LIEBERMAN HOLDINGS, LLC; 305 LAS VEGAS,
LLC; LIVE WORKS TIC SUCCESSOR, LLC; FC/LIVE WORK VEGAS, LLC, are
believed to be Delaware limited liability companies and/or corporations which have
conducted business in the State of Nevada, and are alleged on information and belief
to be owned and/or controlled by Defendants, LAS VEGAS LAND PARTNERS,
LLC, DAVID MITCHELL and BARNET LIBERMAN.

LVLP, LLC, Mitchell, and Liberman, created the various Entity Defendants, LAS
VEGAS LAND PARTNERS, LLC; MEYER PROPERTY, LTD.; ZOEPROPERTY,
LLC; LEAH PROPERTY, LLC; WINK ONE, LLC; LIVE WORK, LLC; LIVE
WORK MANAGER, LLC; AQUARIUS OWNER, LLC; LVLP HOLDINGS, LLC;
MITCHELL HOLDINGS, LLC; LIEBERMAN HOLDINGS, LLC; 305 LAS VEGAS,
LLC; LIVE WORKS TIC SUCCESSOR, LLC; FC/LIVE WORK VEGAS, LLC, on

Page -1i-

 
LAW OFFICES
JOHN W. MUNE & ASSOCIATES

1840 E. SAHARA AVE. #106

LAS VEGAS, NEVADA 89104
Faoc (702) 386-9135

Phone: (702) 386-7002

Cc Oo DI KH HW PB WY DY Ee

Bek RRBBE BEE FUR ERSERE S

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 31 of 75

 

57.

38.

59.

60.

61.

information and belief, and used multiple sophisticated counsel for purposes of
secreting, hiding, and conveying away valuable assets that were available to satisfy
creditors such as Plaintiffs as alleged more specifically hereinafter (hereinafter
referred to as the “Asset Protection Scheme”).

That Plaintiffs do not at present know the true names and identities of those Entity
Defendants, both corporate and individual, herein joined by fictitious names, but is
informed and believes and therefore alleges that said Entity Defendants, are agents,
employees, servants and representatives of the named Entity Defendants, or persons
and entities acting in concert with the named Entity Defendants with respect to the
premises herein plead, who are liable to the Plaintiffs by reason thereof, and the
Plaintiffs pray leave to amend this Complaint to insert their true names and identities
with appropriate allegations when the same becomes known.

Upon information and belief, part of the Asset Protection Scheme contemplated that
the majority of the purported equity interests in the asset protection entities referred
to two paragraphs above be held in the name of LAS VEGAS LAND PARTNERS,
LLC, or an associated entity, all of which were and are in reality controlled by DAVID
J. MITCHELL and BARNET LIBERMAN.

Upon information and belief, LAS VEGAS LAND PARTNERS, LLC received its
equity interests in the asset protection entities gratuitously, or for wholly inadequate
consideration.

Upon information and belief, LAS VEGAS LAND PARTNERS, LLC is the nominal
holders of the alleged interests, in the entity defendants, and takes its direction from
DAVID J. MITCHELLand BARNET LIBERMAN, in managing and operation in the
asset protection entities, which exist merely to help Entity Defendants, LAS VEGAS
LAND PARTNERS, LLC, DAVID J. MITCHELL and BARNET LIBERMAN
protect the assets of LAS VEGAS LAND PARTNERS, LLC from judgment creditors
such as Plaintiffs. ,

Plaintiff is informed and believes, that the Entity Defendants are the recipients of

Page -12-

 
LAW OFFICES
JOHN W. MUIJE & ASSOCIATES

1840 E. SAHARA AVE. #106
LAS VEGAS, NEVADA 89104

Fexc (702) 386-9135

Phone: (702) 386-7002

oO fe AIH A FH WO NO F&F

Ne} Oo KF FP Se Se Pe Pe Se Se
BPS RPRPBBRBE BHA ERE SBHEES

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 32 of 75

 

62.

63.

64.

65.

66.

67.

fraudulent transfers of real property, monies, and other valuable assets as hereinafter
alleged.

Nype obtained a judgment against LVLP on or about April 10, 2015, and initiated
post-judgment collection and discovery efforts during the Summer of 2015.

The first post-judgment discovery documentation received by NYPE were various tax
retums and limited related information for LVLP, subsequently followed by various
bank statements and financial ledger documentation, which production occurred from
approximately late August, 2015 through and including November 2015.

Most of the documentation so produced was already stale dated even when produced,
(for example, the bank statements only being current through early 2014, despite
producing documentation in late 2015. -

While the documentation produced in the latter half of 2015 disclosed some
suspicious circumstances and questionable transactions, it became clear that
substantial additional source documents would be required to flesh out and understand
precisely what had occurred.

Based on a preliminary review of the newly disclosed bank statements and ledgers, it
was noted that there was a comingling of funds related to various payments that
appear to be made on behalf of other entities. Although not all of the canceled checks
were provided, the bank statements of Las Vegas Land Partners, LLC located at Bates
LVLP01-00001 to LVLP 08-00016 are indicative of usage by numerous related party
entities. An example of the comingling can be found at LVLP 07-00047, more
specifically checks number 1287, 1288 and 1289 payable to the Clark County
Treasurer for parcels that do not appear to be recorded in the name of Las Vegas Land
Partners, LLC and LVLP07-00048 more specifically checks number 1292 and 1293
payable to Delaware Secretary of State to register other entities.

Documents provided by Las Vegas Land Partners, LLC consisting of a simple check
register covering the period 1/13/11 to 4/27/15 also supports that conclusion with the

same date, payee and dollar amount information found on the checks.

Page -13-

 
LAW OFFICES

a
rH 9
5S
Deis
EB
oO.
<8)
meg
3392
Dug
=igg
oa
=e
5
“=

oO co ~J an A w& ww _

No sh as

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 33 of 75

 

 

68.

69,

70.

71.

72.

73.

75.

A review of the full tax returns of LVLP Holdings, LLC provided at Bates LVLP09-
00001 to LVLP17-0064 Forms 1065 for calendar years 2005 to 2013 was first
possible in the late fall of 2015 as well. The tax returns are indicative of a combination
and consolidation of several related party Limited Liability Companies.

The organizational documents located at Bates LVLP18-00001 to LVLP19-00202
indicate that Las Vegas Land Partners, LLC is the single equity member of Wink One,
LLC and Livework Manager, LLC (who is the sole equity member of Livework,
LLC).

The members of Las Vegas Land Partners, LLC are Barnet Liberman and David
Mitchell (Bates LVLP19-00033-35).

There is no explanation for the usage of “LVLP Holdings, LLC” as the filing entity

for the tax returns. There are numerous real estate parcels, equity interests and sources
of income arising from the various consolidated entities listed on the tax returns of
LVLP Holdings, LLC that are not traceable to the ledgers provided by Las Vegas Land
Partners, LLC.

Additionally there are numerous known sources of cash flow for example arising from
Wink One, LLC related to the RTC Lease that are not traceable to the accounting
records.

During the Summer of 2016, NYPE again promulgated detailed specific written
discovery requests to LVLP, which requests were partially complied with in the form
of additional tax returns and ledger documentation, but mostly objected to.

NYPE found it necessary to file a Motion to Compel discovery, and an Order resulting
from many months of contested discovery disputes was finally entered by the Court
on or about February 2, 2017.

A substantial volume of additional documentation was ultimately produced, after
repeated efforts by NYPE, which disclosed additional improprieties, misconduct, and
transactions by LVLP and its principals designed to effectively render LVLP insolvent

Page -14-

 
LAW OFFICES
JOHN W. MUIJE & ASSOCIATES

1840 E. SAHARA AVE. #106
LAS VEGAS, NEVADA 89104
Fax: (702) 386-9195

Phone: (702) 386-7002

oOo fo NI AD A Ff WO NHN

en a — Se
“a AN OH B® WH PO FF @&

18
19

RR EBB

BN

Case 19-15333-mkn Doc 28 _ Entered 10/24/19 15:50:28 Page 34 of 75

76.

 

77,

78.

79.

80.

81.

and unable to respond in damages, which transactions will be discussed, in part,
hereinafter.

To date, however, the Order Compelling Discovery of February 2, 2017 has only been
partially complied with and there remain substantial deficiencies and blocks of
documentation that could and should have been produced, but was not. NYPE intends
to seek the missing documentation and discovery information required to fully flesh
out NYPE’s allegations and complaint through supplemental discovery proceedings
in the original case, as well as through discovery activity in this newer case.

Even the documents produced from January through March, 2017, are inherently

contradictory and do not match the data reported on the tax returns.

 

As one key example, however, of the importance of having accurate and complete
source records, attached hereto as Exhibit “1” and by this reference incorporated
herein is a certification by LVLP’s New Jersey CPA for the first time disclosing that
various affiliated and associated entities are disregarded for tax and accounting
purposes, and are all reported through LVLP Holdings, LLC’s business tax return.
The partial and incomplete documentation produced in both the fall of 2015, and
2017, does show extensive co-mingling, a failure to keep separate and adequate
accounting records for various affiliates and associated companies, a decided lack of
concrete detail, and an absolute failure to account for and explain various cash flow
entries.

Gain the incomplete documentation produced to date, Plaintiff is unable to
determine where LVLP’s cash flow is coming from, or where the resulting cash flow
is being applied.

On information and belief, the documentation available shows that LVLP, its
affiliates and associated entities are shifting money between one entity and the other
to pay bills and cover expenses as needed, and not in any coherent or recurring logical

form.

Page -15-

 
LAW OFFICES

ti
<5
oO 8
Bees
=8
7)
“253
Beg
Duis
= $23
g3é
z 5
a a.
Oo
™

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 35 of 75

oO Oo yD OH FF WW NH

ub N WN NY WN BR Rr kept
®UYF FBESBSRBRREHA RARE REE

 

82.

83.

84.

85.

86.

87.

88.

The data that has been provided does not match LVLP tax returns, for example
failing to disclose substantial income.

Part of the data provided appears to account for, in part, the financial transactions
and relationship between LVLP and its joint venture partner (the entity which Nype
procured to provide financing for LVLP’s projects), Forest City Enterprises.

The data available to date appears to show that arrangements were made with
Forest City to utilize LVLP’s share of revenue and cash flow to reduce debt and build
equity, resulting in an absence of actual cash receipt by LVLP.

Despite what those records are showing, however, the tax returns are wholly silent
and fail to disclose the accrual of any imputed income or equity with respect to the
Forest City Joint Ventures, despite the fact that the joint venture documents suggest
that LVLP’s share of revenue is being used to pay down debt and build equity, which
would legally result in the accrual of taxable income which the law requires to be
accurately reported

Indeed, until the preliminary information was received in the Fall of 2015 as
supplemented by the early 2017 production, LVLP, based on the tax returns and
documentation it had previously supplied, continued to operate, appeared to have
assets, appeared to be paying taxes as accrued, and continued to vigorously defend
itself.

One particular item first disclosed in the late Winter of 2017 is a statement by the
acknowledged accountant for LVLP that numerous of the other defendant entities
herein are “disregarded for tax purposes”, meaning, on information and belief, that
their revenue and expenses, as well as income and liabilities, while being nominally
contained in a separate legal entity, are a practical matter, and as recognized by
Federal Taxing Authorities, one and the same as LVLP.

Additional discovery information fleshed out in 2016 and early 2017 includes the fact
that LVLP is at the present time effectively insolvent, despite showing millions of

Page -16-

 
LAW OFFICES

wo

ar
= 3
Oo 3
O ssa
BEBE
zee
Sih,
2 age
Duis
=ie9
2
= i
3

~—

0 oe YN DN WH F&F YD) LY FB

RBRRBRE&SRESRREBRESB

27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 36 of 75

 

89.

90.

91.

92.

93.

dollars of networth on its tax returns, and has been forced to pay its attorneys in both
the prior litigation and the present litigation through personal checks and credit cards
of Mitchell and/or Liberman, or through affiliate entities.

Much of the newly received financial data also discloses that corporate filing fees for
numerous of the defendants herein had been paid, ad hoc, from LVLP bank accounts,
interchangeably, despite said entities nominally maintaining or claiming separate legal
status.

Plaintiffs RUSSELL L. NYPE and the REVENUE PLUS, LLC (hereinafter
collectively referred to as “Nype”) were Defendants in a case originally initiated by
current Defendants, LAS VEGAS LAND PARTNERS, LLC, LIVE WORK, LLC and
ZOE PROPERTIES, LLC in the Eighth Judicial District Court in Clark County,
Nevada under Case No. A551073, which case commenced on or about November 2,
2007 (hereinafter the “First Case”).

Nype counterclaimed in that case with regard to his prior business dealings with LAS
VEGAS LAND PARTNERS, LLC, its associate entities, and its principals, BARNET
LIBERMAN (hereinafter “Liberman”) and DAVID J. MITCHELL (hereinafter
“Mitchell”), seeking compensation which he had been promised and which he had
earned during the course of the parties ongoing business dealings regarding the
development of numerous Las Vegas real estate holdings.

On information and belief, during the pendency of those proceedings, and after
defaulting on their obligations to Nype, Liberman and Mitchell undertook the process
of creating various affiliated and associate entities, including but not limited to several
of the asset protection entities alleged hereinabove, utilizing sophisticated corporate
and asset protection counsel.

After years of protracted litigation, Nype ultimately obtained a judgment against LAS
VEGAS LAND PARTNERS, LLC on or about April 10, 2015 in the principal amount
of $2,608,797.50.

Page -17-

 
LAW OFFICES
JOHN W. MULE & ASSOCIATES

LAS VEGAS, NEVADA 89104
Fax: (702) 386-9135

Phone: (702) 386-7002

1840 E. SAHARA AVE. #106

oO 2S NH DN UH FSF HW HN FH

RPEBBRBESeARARE ERE S

26
27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 37 of 75

 

94.

95.

96.

97.

98.

As alleged hereinabove, upon information and belief, pursuant to the Asset Protection
Scheme, on various dates spanning 2007 through the present, Defendant LAS
VEGAS LAND PARTNERS, LLC commenced multiple real property and equity
ownership transfers to convey its valuable property interests, to one or more the asset
protection entities which asset protection entities continue to hold the subject property
or which have subsequently transferred such to additional entities in which Liberman,
Mitchell, and or LVLP hold substantial beneficial interests.

In addition to the numerous real property conveyances alleged hereinabove, and totally
unbeknownst to Nype at the time LAS VEGAS LAND PARTNERS, LLC transferred
literally millions of dollars in monies and liquidated funds to its principals,
LIBERMAN and MITCHELL, during a time that LAS VEGAS LAND PARTNERS,
LLC, knew or reasonably should have known of Nype’s substantial monetary claims
against it.

The real estate and monetary transfers alleged hereinabove effectively rendered LAS
VEGAS LAND PARTNERS insolvent, and unable to pay its debts on a regular basis
as they matured, including but not limited to the monies that the Eighth Judicial
District Court has determined are owed to Nype.

Upon information and belief, the aforesaid actions of all Defendants were undertaken
consciously, knowingly, willfully, and specifically in an effort to defeat and avoid
Plaintiff's rights which were being pursued in the First Case.

Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, LIBERMAN AND MITCHELL were
and are the alter ego of LAS VEGAS LAND PARTNERS, LLC, that said Defendant
did and still does dominate, influence and control of LAS VEGAS LAND
PARTNERS, LLC, that there existed and still exists a unity of ownership between
them; that the individuality and separateness of each entity was and remains non-

existent; that each such entity was and remains a mere shell and naked framework

Page -18-

 
LAW OFFICES
JOHN W. MUNE & ASSOCIATES

LAS VEGAS, NEVADA 89104
Feo: (702) 386-9135

1840 E. SAHARA AVE. #106
Phone: (702) 386-7002

Oo eo DY A HA AB YW N FB

Se - —
RS &R&PBBRBEE BER RRE BEBE SB

27
28

Case 19-15333-mkn Doc 28 _ Entered 10/24/19 15:50:28 Page 38 of 75

99,

 

100.

which LAS VEGAS LAND PARTNERS, LLC used and still use to conduct their
business affairs; that each such entity is and remains inadequately capitalized; and that
an injustice and fraud upon Plaintiff will result if the theoretical separateness of LAS
VEGAS LAND PARTNERS, LLC entity is not disregarded and the said Defendant
held liable for all relief being caught herein.

Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, MEYER PROPERTY, LLC was and
is the alter ego of MEYER PROPERTY, LLC, that said Defendants did and still do
dominate, influence and control of MEYER PROPERTY, LLC, that there existed and
still exists a unity of ownership between them; that the individuality and separateness

of each entity was and remains non-existent; that each such entity was and remains a

‘mere shell and naked framework which LAS VEGAS LAND PARTNERS, LLC,

MITCHELL and LIBERMAN used and still use to conduct their business affairs; that
each such entity is and remains inadequately capitalized; and that an injustice and
fraud upon Plaintiff will result if the theoretical separateness of MEYER PROPERTY,
LLC entity is not disregarded and the said Defendant held liable for all relief being
caught herein,

Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, LAS VEGAS LAND PARTNERS,
LLC, LIBERMAN and MITCHELL were and are the alter ego of ZOE
PROPERTY, LLC, that said Defendants did and still do dominate, influence and
control of ZOE PROPERTY, LLC, that there existed and still exists a unity of
ownership between them; that the individuality and separateness of each entity was
and remains non-existent; that each such entity was and remains a mere shell and
naked framework which LAS VEGAS LAND PARTNERS, LLC, MITCHELL and
LIBERMAN used and still use to conduct their business affairs; that each such entity

is and remains inadequately capitalized; and that an injustice and fraud upon Plaintiff

Page ~19-—

 
LAW OFFICES
JOHN W. MUNE & ASSOCIATES

Fax: (702) 386-0195

LAS VEGAS, NEVADA 89104

Phone: (702) 385-7002

1840 E. SAHARA AVE. #106

oe NY DH HH fF WwW BH HB

hE BBRBRBESERRAREEE S

27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 39 of 75

 

101.

102.

103.

will result if the theoretical separateness of ZOE PROPERTY, LLC entity is not
disregarded and the said Defendant held liable for all relief being caught herein.
Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, LAS VEGAS LAND PARTNERS,
LLC, LIBERMAN and MITCHELL were and are the alter ego of LEAH
PROPERTY, LLC, that said Defendants did and still do dominate, influence and
control of LEAH PROPERTY, LLC, that there existed and still exists a unity of
ownership between them; that the individuality and separateness of each entity was
and remains non-existent; that each such entity was and remains a mere shell and
naked framework which LAS VEGAS LAND PARTNERS, LLC, MITCHELL and
LIBERMAN use and still use to conduct their business affairs; that each such entity
is and remains inadequately capitalized; and that an injustice and fraud upon Plaintiff
will result if the theoretical separateness of LEAH PROPERTY, LLC, if entity is not
disregarded and the said Defendant held liable for alll relief being caught herein.
Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, LAS VEGAS LAND PARTNERS,
LLC were and are the alter ego of WINK ONE, LLC, that said Defendant did and
still does dominate, influence and control of LAS VEGAS LAND PARTNERS, LLC,
that there existed and still exists a unity of ownership between them; that the
individuality and separateness of each entity was and remains non-existent; that each
such entity was and remains a mere shell and naked framework which WINK ONE,
LLC used and still use to conduct their business affairs; that each such entity is and
remains inadequately capitalized; and that an injustice and fraud upon Plaintiff will
result if the theoretical separateness of WINK ONE, LLC if entity is not disregarded
and the said Defendant held liable for all relief being caught herein

Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, LAS VEGAS LAND PARTNERS,

Page -20-

 
LAW OFRICES
JOHN W. MUIJE & ASSOCIATES

LAS VEGAS, NEVADA 89104
Fex: (702) 386-9135

1840 E. SAHARA AVE. #106
Pnone: (702) 386-7002

oO Oo YQ DH AH F&F YH HB fF

REBBR SS FSF DR ARSE EA SE

27

Case 19-15333-mkn Doc 28 _ Entered 10/24/19 15:50:28 Page 40 of 75

 

104.

105.

106.

LLC were and are the alter ego of LIVE WORK, LLC, that said Defendant did and
still does dominate, influence and control of LAS VEGAS LAND PARTNERS, LLC,
that there existed and still exists a unity of ownership between them; that the
individuality and separateness of each entity was and remains non-existent; that each
such entity was and remains a mere shell and naked framework which LIVE WORK,
LLC used and still use to conduct their business affairs; that each such entity is and
remains inadequately capitalized; and that an injustice and fraud upon

Plaintiff will result if the theoretical separateness of LIVE WORK, LLC if entity is
not disregarded and the said Defendant held liable for all relief being caught herein.
Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, LAS VEGAS LAND PARTNERS,
LLC were and are the alter ego of LIVE WORK MANAGER, LLC, that said
Defendant did and still does dominate, influence and control of LAS VEGAS LAND
PARTNERS, LLC, that there existed and still exists a unity of ownership between
them; that the individuality and separateness of each entity was and remains non-
existent; that each such entity was and remains a mere shell and naked framework
which LIVE WORK MANAGER, LLC used and still use to conduct their business
affairs; that each such entity is and remains inadequately capitalized; and that an
injustice and fraud upon Plaintiff will result if the theoretical separateness of LIVE
WORK MANAGER, LLC entity is not disregarded and the said Defendant held
liable for all relief being caught herein.

Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, LAS VEGAS LAND PARTNERS,
LLC, was and are the alter ego of AQUARIUS OWNER, LLC, that said Defendant
did and still does dominate, influence and control of LAS VEGAS LAND

PARTNERS, LLC, that there existed and still exists a unity of ownership between

them; that the individuality and separateness of each entity was and remains non-

Page ~21-

 
LAW OFFICES
JOHN W. MUWJE & ASSOCIATES

1840 E. SAHARA AVE. #108
LAS VEGAS, NEVADA 89104

Phone: {702} 386-7002

Fax: (702) 366-9135

Oo 6S “4S A OH F&F WY NH

RPEBBR BEE REAHRAREESHKE S

26
27
28

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 41 of 75

 

107.

108.

existent; that each such entity was and remains a mere shell and naked framework
which AQUARIUS OWNER, LLC used and still use to conduct their business
affairs; that each such entity remains inadequately capitalized; and that an injustice
and fraud upon Plaintiff will result if the theoretical separateness of AQUARIUS
OWNER, LLC entity is not disregarded and the said Defendant held liable for all
relief being caught herein.

Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, LAS VEGAS LAND PARTNERS,
LLC were and are the alter ego of LVLP HOLDINGS, LLC, that said Defendant did
and still does dominate, influence and control of LAS VEGAS LAND PARTNERS,
LLC, that there existed and still exists a unity of ownership between them; that the
individuality and separateness of each entity was and remains non-existent; that each
such entity was and remains a mere shell and naked framework which LVLP
HOLDINGS, LLC used and still use to conduct their business affairs; that each such
entity is and remains inadequately capitalized; and that an injustice and fraud upon
Plaintiff will result if the theoretical separateness of LVLP HOLDINGS, LLC entity
is not disregarded and the said Defendant held liable for all relief being caught herein.
Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, LAS VEGAS LAND PARTNERS,
LLC, were and are the alter ego of MITCHELL HOLDINGS, LLC, that said
Defendant did and still does dominate, influence and control of LAS VEGAS LAND
PARTNERS, LLC, that there existed and still exists a unity of ownership between
them; that the individuality and separateness of each entity was and remains non-
existent; that each such entity was and remains a mere shell and naked framework
which MITCHELL HOLDINGS, LLC used and still use to conduct their business
affairs; that each such entity is and remains inadequately capitalized; and that an

injustice and fraud upon Plaintiff will result if the theoretical separateness

Page ~22-

 
LAW OFFICES
JOHN W. MUNE & ASSOCIATES

1840 E, SAHARA AVE. #106
LAS VEGAS, NEVADA 89104
Faxc (702) 386-9135

Phone: (702) 386-7002

oO Oo SN DH OH FF WD NY F&F

Ny Se = = he
S&S SRkRRBBRBRBERBRRARBEE S

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 42 of 75

 

109.

110.

111.

MITCHELL HOLDINGS, LLC entity is not disregarded and the said Defendant
held liable for all relief being caught herein.

Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, LAS VEGAS LAND PARTNERS,
LLC were and are the alter ego of LIEBERMAN HOLDINGS, LLC, that said
Defendant did and still does dominate, influence and control of LAS VEGAS LAND
PARTNERS, LLC, that there existed and still exists a unity of ownership between
them; that the individuality and separateness of each entity was and remains non-
existent; that each such entity was and remains a mere shell and naked framework
which MITCHELL HOLDINGS, LLC, used and still use to conduct their business
affairs; that each such entity is and remains inadequately capitalized; and that an
injustice and fraud upon Plaintiff will result if the theoretical separateness of
MITCHELL HOLDINGS, LLC entity is not disregarded and the said Defendant
held liable for all relief being caught herein.

Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, LAS VEGAS LAND PARTNERS,
LLC, were and are the alter ego of 305 LAS VEGAS, LLC, that said Defendant did
and still does dominate, influence and control of LAS VEGAS LAND PARTNERS,
LLC, that there existed and still exists a unity of ownership between them; that the
individuality and separateness of each entity was and remains non-existent; that each
such entity was and remains a mere shell and naked framework which 305 LAS
VEGAS, LLC, used and still use to conduct their business affairs; that each such
entity is and remains inadequately capitalized; and that an injustice and fraud upon
Plaintiff will result if the theoretical separateness of LAS VEGAS LAND
PARTNERS, LLC entity is not disregarded and the said Defendant held liable for all
relief being caught herein.

Upon information and belief, Plaintiff is informed and believes and thereon alleges

Page -23-

 
LAW OFFICES
JOHN W. MUIJE & ASSOCIATES

1840 E. SAHARA AVE. #106

LAS VEGAS, NEVADA 89104

Phone: (702) 386-7002

Fax: (702) 366-9135

wo Oo NS DH OH BR WO NH BK

RE BBEREBSE FEU RERBERE SB

27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 43 of 75

 

112.

113.

that at all times herein mentioned Defendants, LAS VEGAS LAND PARTNERS,
LLC, was and are the alter ego of LIVE WORKS TIC SUCCESSOR, LLC, that
said Defendant did and still does dominate, influence and control of LAS VEGAS
LAND PARTNERS, LLC, that there existed and still exists a unity of ownership
between them; that the individuality and separateness of each entity was and remains
non-existent; that each such entity was and remains a mere shell and naked framework
which LIVE WORKS TIC SUCCESSOR, LLC used and still use to conduct their
business affairs; that each such entity is and remains inadequately capitalized; and that
an injustice and fraud upon Plaintiff will result if the theoretical separateness of LAS
VEGAS LAND PARTNERS, LLC entity is not disregarded and the said Defendant
held liable for all relief being caught herein.

Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, LAS VEGAS LAND PARTNERS,
LLC, were and are the alter ego of FC/LIVE WORK VEGAS, LLC, that said
Defendant did and still does dominate, influence and control of LAS VEGAS LAND
PARTNERS, LLC, that there existed and still exists a unity of ownership between
them; that the individuality and separateness of each entity was and remains non-
existent; that each such entity was and remains a mere shell and naked framework
which FC/LIVE WORK VEGAS, LLC used and still use to conduct their business
affairs; that each such entity is and remains inadequately capitalized; and that an
injustice and fraud upon Plaintiff will result if the theoretical separateness of LAS
VEGAS LAND PARTNERS, LLC entity is not disregarded and the said Defendant
held liable for all relief being caught herein.

Upon information and belief, Plaintiff is informed and believes and thereon alleges
that at all times herein mentioned Defendants, LAS VEGAS LAND PARTNERS,
LLC, were and are the alter ego of CASINO COOLIDGE, LLC, that said Defendant
did and still does dominate, influence and control of LAS VEGAS LAND

Page -24-

 
LAW OFFICES
JOHN W. MUNJE & ASSOCIATES

LAS VEGAS, NEVADA 89104
Phone: (702) 386-7002 Fax: (702) 386-9135

1840 E. SAHARA AVE. #105

So CO sD Ww F&F W HN Ff

hE SRR BSeREARaERE ERA SE

27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 44 of 75

 

114.

115.

116.

117.

118.

PARTNERS, LLC, that there existed and still exists a unity of ownership between
them; that the individuality and separateness of each entity was and remains non-
existent; that each such entity was and remains a mere shell and naked framework
which CASINO COOLIDGE, LLC used and still use to conduct their business
affairs; that each such entity is and remains inadequately capitalized; and that an
injustice and fraud upon Plaintiff will result if the theoretical separateness of LAS
VEGAS LAND PARTNERS, LLC entity is not disregarded and the said Defendant
held liable for all relief being caught herein.
This New Case is effectively an extension and development of the first litigation,
and is an effort by Plaintiffs to avoid the wrongful misconduct of Defendants and each
of them, in attempting to avoid NYPE’s creditor rights and protect the assets of LAS
VEGAS LAND PARTNERS, LLC, which were, are, and should be available to satisfy
Plaintiff's claims.

FIRST CLAIM FOR RELIEF

(Constructive Trust)

Plaintiff incorporates by reference paragraphs 1 through 114 as though fully set forth.
Pursuant to the pending litigation in the First Case, it was understood that options or
equity in various Real Estate parcels owned by LAS VEGAS LAND PARTNERS,
LLC in or about 2006, as well as “Choses In Action” such as equity ownership in
various affiliated entities, would be available to satisfy Plaintiff’ s judgment.
Defendants knew or reasonably should have known, that the subject property interests
were valuable, and that the legitimate equity in the subject real property or beneficial
ownership of the affiliate entities and limited liability ownership interest would be
sufficient to satisfy Nype’s claim, but for the fraudulent conveyances alleged herein.
Defendants transferred, hypothecated and encumbered the various property for

improper purposes and inadequate consideration.

Page -25-

 
LAW OFFICES
JOHN W. MUIJE & ASSOCIATES

LAS VEGAS, NEVADA 89104 -
Feoc (702) 386-0136

1840 E. SAHARA AVE. #106
Phone: (702) 386-7002

oOo NA HW B® HW LP we

RE BBE BSREARAREEKE SE

27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 45 of 75

 

119,

120.

121.

122,

123.

124.

125.

126.

127.

All of the foregoing facts make it just and equitable that this court impose and
declare a constructive trust upon the subject property interests, and any proceeds
therefrom, in favor of Plaintiffs.
The court can and should declare a lien against the subject properties, order the
sale thereof, and/or order the payment of all rents or monies received from the subject
property to Plaintiffs herein.
It has been necessary for Plaintiff to retain the services of an attorney to prosecute
this action and Plaintiff is therefore entitled to an award of reasonable attorneys’ fees

ECOND CLAIM FOR RELIEF |

(Fraudulent Conveyance)

Plaintiff incorporates by reference paragraphs 1 through 121 as though fully set forth.
Plaintiff is informed and believes, and on that basis alleges that Defendants have
taken numerous actions to avoid satisfying Plaintiff's claims against LAS VEGAS
LAND PARTNERS, LLC.
Plaintiff alleges on information and belief that in order to avoid potential execution
against real estate interests, inter alia, Defendants, LAS VEGAS LAND PARTNERS,
LLC took steps to hypothecate and transfer said property interests and cash to the
other Defendants herein.
Plaintiff is informed and believes, and on that basis alleges that such transfers by
Defendants were undertaken in an effort to avoid the adverse financial consequences
of Plaintiff's pending claims, as well as those of other creditors.
Plaintiff is informed and believes, and on that basis alleges that the aforementioned
transfers were gratuitous, or for inadequate or disguised consideration, made without
obligation, and made with an intent to deprive Plaintiff of its ability to recover such
funds directly from LAS VEGAS LAND PARTNERS, LLC in connection with the
monies owed to Plaintiff.

As a result of the aforementioned acts of Defendants, Plaintiff is entitled to a

Page -26-

 
LAW OFFICES
JOHN W. MULE & ASSOCIATES

1840 E. SAHARA AVE. #108
LAS VEGAS, NEVADA 89104
Fax: (702) 986-0195

Phone: (702) 386-7002

eo Oo NN HR FR WY YP =

RERSKR BEE URE EB RE S

27
28

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 46 of 75

 

 

128.

129.

130.
131,

132.

133.

Judgment against them, jointly and severally, in an amount in excess of $10,000.00.
On or about August 14, 2015, during the course of proceedings initiated to enforce
and collect upon the judgment in the First Case, Defendant LAS VEGAS LAND
PARTNERS, LLC first provided tax returns and detail financial information which
revealed to Nype, for the first time, that it had transferred its beneficial interest in
numerous real estate parcels, and in the equity of its affiliates, as well as many
millions of dollars, to the entity defendants and/or Liberman and Mitchell, during the
ongoing pendency of the first case. In making such transfers, Defendants LAS
VEGAS LAND PARTNERS, LLC, MITCHELL and LIBERMAN have acted with
the actual intent to hinder delay and to defraud their creditors, including Nype, but
fraudulently transferring assets to insiders and the entity defendants.

Nype lacks an adequate remedy at law because, unless the relief sought in this
complaint is granted, LAS VEGAS LAND PARTNERS, LLC with the aid of

the other Defendants will have succeeded in fraudulently transferring its assets to
insiders and/or related entities, depriving Nype of the opportunity to collect upon the
judgment, and we see what is due and owing from LAS VEGAS LAND PARTNERS,
LLC.

Nype has an high probability of success on the merits in this action.

The aforesaid transfer of assets to insiders and/or the entity defendants was made with
actual intent to hinder, delay or defraud creditors, most significantly Nype, and these
transfers therefore constitute fraudulent transfers in violation of NRS 112.180.

LAS VEGAS LAND PARTNERS, LLC did not receive reasonably equivalent value
for the transfers herein alleged.

Defendant, LAS VEGAS LAND PARTNERS, LLC intended to incur or reasonably
should have believed they would incur debts beyond its ability to pay the same as they
become due, and thus the transfers at issue are far from transfers in violation of

Nevada law.

Page -27-

 

 
LAW OFFICES
JOHN W. MUIJE & ASSOCIATES

Fax: (702) 386-9135

1840 E. SAHARA AVE. #106
LAS VEGAS, NEVADA 69104

Phone: (702) 386-7002

oO Oo WN HW & WwW NY BR

& PF BBR BSF UREE BRE S

27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 47 of 75

 

134,

135.

136.
137.

138.

139.

Because of the special circumstances of this case, in which LAS VEGAS LAND
PARTNERS, LLC is liable for a judgment it has consistently ignored and avoided,
having committed fraud to avoid the judgment and their debts to Nype, and the hiding
assets and also constituting a risk of further affirmative frustration of valid efforts by
Nype to collect upon his judgment, Nype is entitled to:

(1) The appointment of receiver to take possession of the assets of LVLP,
LLC;

(2) Aninjunction against further dissipation, disposition, or assignment of

‘any and all assets and property owned by LAS VEGAS LAND
PARTNERS, LLC:

(3) Any other relief that the circumstances may require, including a
declaration that the transfers in question are void, and that the assets
in question are subject to execution by Nype.

It has been necessary for Plaintiff to retain the services of an attorney to prosecute
this action, and Plaintiff is, therefore, entitled to reasonable attorneys’ fees.
THIRD CLAIM FOR RELIEF

(Civil Conspiracy)
Plaintiff incorporates by reference paragraphs 1 through 135 as though fully set forth.
As alleged hereinabove, and upon information and belief, the transfer of the subject
real estate and equity ownership interests and substantial monetary amounts were
undertaken by Defendants with full knowledge as to the relevant circumstances and
in an effort to participate in transactions in derogation of the rights of Plaintiff.
The knowing and willful conduct of the entity Defendants in agreeing to receive the
subject real property and act.as a nominee for said LAS VEGAS LAND PARTNERS.
LLC, LIBERMAN and MITCHELL constitute acts of civil conspiracy.
The Defendants, and each of them worked together in concerted actions with the

intent to accomplish an unlawful purpose, vis a vis Plaintiff.

Page -28-

 
LAW OFFICES
JOHN W. MULNJE & ASSOCIATES

1840 E. SAHARA AVE. #106

LAS VEGAS, NEVADA 89104

Phone: (702) 888-7002

Fax. (702) 386-9135

Oo ceo ND HA S&F W YN F&F

So NO WN N NY HO NO F- FEF FSF SF FEF EF SF FF |
SUR KRPBBKR BE SPS RARaAaARE BEBE S

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 48 of 75

 

140.

141.

142.

143.

144,

145.

146.

The purpose of the unlawful, concerted actions of Defendants was intended to, or
would likely result in direct harm to Plaintiff.
As a direct and proximate result of the aforesaid civil conspiracy, undertaken
between the Defendants, Plaintiff has been damaged in an amount in excess of
$10,000.00.
As alleged hereinabove, upon information and belief, Defendants’ conduct was
willful, knowing, intentional, and malicious, as a matter of law, entitling Plaintiff to
recover exemplary damages in an amount in excess of $10,000.00.
That it has been necessary for Plaintiff to retain the services of an attorney to
prosecute this action, and Plaintiff is therefore entitled to reasonable attorneys' fees.

FOUR R RELIEF

(Declaratory Relief)

Plaintiff incorporates by references Paragraphs 1 through 143 as though fully set
forth herein.
A true and ripe controversy exists as to the dispute, and declaratory relief pursuant
to NRS 30.040 is necessary to declare the respective rights, responsibilities, and
obligations between the parties as a consequence of Plaintiff's judgment against LAS
VEGAS LAND PARTNERS, LLC, and as relates to the various transactions
undertaken by Defendants, including but not limited to transactions involving various
parcels of valuable Las Vegas Real Estate and the transfer of valuable equity
ownership interests as regards LVLP’s affiliated entities.
For all of the reasons set forth hereinabove, Defendants have acted wrongfully and
in violation of Plaintiffs rights as a Creditor, and a direct declaration as to the
invalidity of Defendants’ transfers, and the viability of Plaintiff's Judgment Lien
against real estate as a priority lien (subject only to legitimate preexisting senior
encumbrance), and as a valid perfected security interest as regards valuable personal

property interests is appropriate, and should be determined and declared by the court.

Page -29-—

 
LAW OFFICES
JOHN W. MULE & ASSOCIATES

1840 E. SAHARA AVE. #106

LAS VEGAS, NEVADA 89104
Phone: (702) 386-7002 Fax: (702) 986-9195

© © DA vA &®F WN He

RBPERBBSR SESE AR aAE BRE S

26
27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 49 of 75

 

147.

148,

149.

150.

That it has been necessary for the Plaintiff to retain the services of an attorney to
prosecute this action and plaintiff is therefore entitled to reasonable attorneys fees.

FIFTH CLAIM FOR RELIEF

(Alter Ego)

Plaintiff incorporates by references Paragraphs 1 through 147 As though fully set
forth herein.
Plaintiff is informed and believes and thereon alleges that at all times herein
mentioned, Defendants, DAVID J. MITCHELL; BARNET LIBERMAN; LAS
VEGAS LAND PARTNERS, LLC; MEYER PROPERTY, LTD.; ZOEPROPERTY,
LLC; LEAH PROPERTY, LLC; WINK ONE, LLC; LIVE WORK, LLC; LIVE
WORK MANAGER, LLC; AQUARIAS OWNER, LLC; LVLP HOLDINGS, LLC;
MITCHELL HOLDINGS, LLC; LIEBERMAN HOLDINGS, LLC; 305 LAS VEGAS
LLC; LIVE WORKS TIC SUCCESSOR, LLC; FC/LIVE WORK VEGAS, LLC,
CASINO COOLIDGE, LLC, and each of them, were and remain the alter-egos of each
other; that said Defendants did and still do dominate, influence and control each other;
that there existed and still exists a unity of ownership between them; that the
individuality and separateness of each entity was and remains non-existent; that each
such entity was and remains a mere shell and naked framework which the other
Defendants used and still use to conduct their business affairs; that each such entity
is and remains inadequately capitalized; and that an injustice and fraud upon Plaintiff
will result if the theoretical separateness of the Defendant entities is not disregarded
and each such Defendant held liable for all relief being sought herein.
Upon information and belief, to the extent that one or more of the Defendant
entities is nominally owned or operated by or through LAS VEGAS LAND
PARTNERS, LIBERMAN or MITCHELL with respect to one or more of the
Defendant entities, which entities as a practical matter exist with functional unity of
ownership in said Defendants, LAS VEGAS LAND PARTNERS, LIBERMAN or

Page -30-

 
LAW OFFICES

w
We
<5
oO 8
M=zse
Here
tL
wo8
=o35
Duis
= 98
SG
zi
ra)

™

oOo QA A PF WN FB

BNRRRERBRRBSRESRAREGEEHS

Case 19-15333-mkn Doc 28 _ Entered 10/24/19 15:50:28 Page 50 of 75

as follows:
1.
2.
3.

 

151.

152.

MITCHELL, the true and factual individuality and separateness of each such entity
was and remains non-existent; each such entity was and remains a mere shell and
naked framework, which Defendants LAS VEGAS LAND PARTNERS, LIBERMAN
or MITCHELL utilize, through the offices of said Defendants LAS VEGAS LAND
PARTNERS, LIBERMAN or MITCHELL and/or through nominees and others to
conduct their business affairs. Each such entity is, upon information and belief,
merely another nominal manifestation of the business and financial affairs of
Defendants LAS VEGAS LAND PARTNERS, LIBERMAN or MITCHELL, and to
recognize any such separate entity would work as separate and distinct from
Defendants LAS VEGAS LAND PARTNERS, LIBERMAN or MITCHELL, an
injustice and fraud upon Plaintiff, to the extent the theoretical or putative separateness
of such entity is not disregarded and said nominal Defendants held liable for all the
relief being sought herein.

Asa matter of both statutory common law, and prior declarations of the Eighth
Judicial District Court, it is appropriate that the Court further determine and declare
that all of the aforesaid entities be held to be the Alter Egos of Defendants LAS
VEGAS LAND PARTNERS, LIBERMAN or MITCHELL, and that therefore the
various Defendants named herein can and should be jointly and severely liable to the
Plaintiff with regard to all claims asserted.

That it has been necessary for the Plaintiff to retain the services of an attorney to

prosecute this action and plaintiff is therefore entitled to reasonable attorneys fees.

WHEREFORE, Plaintiff prays for judgment against Defendants and each of them

For a sum in excess of $10,000.00;
For exemplary damages in an amount in excess of $10,000.00;
For the imposition of a constructive trust upon the various parcels of real property and

valuable equity ownership interests formerly owned by LAS VEGAS LAND

‘Page -31-

 
LAW OFFICES

wn
Wes
5 3
o
Ossie
ESE
oO.
t28 8
og a.
3398
Suis
= 398
SS
= 8
Oo
9

0 OD A NH FF WY YN

Rm PF BBR B SEH RGR BER E S

26 ||
nh
28 7

 

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 51 of 75

PARTNERS, LLC for the benefit of Plaintiff;

For an order requiring the sale of the parcels of real estate and valuable ownership
interest and an order directing the payment of all rents with regard to the subject real
property be made to the order of Plaintiff herein;

For the Appointment of a Receiver;

For interest upon all damages which Plaintiff recovers at the Nevada Statutory rate.
For a declaration as to the invalidity of Defendants’ transactions as regards to the
various valuable real estate interests and equity ownership interests formerly owned
by LAS VEGAS LAND PARTNERS, LLC, and a further declaration that Plaintiffs
Judgment Lien is valid and stands as a priority lien, subject only to legitimate senior
encumbrances, °

For a determination that the Defendants are the alter egos of each other , and should
all be held liable to Plaintiff, jointly and severally, for the damages sought herein.
The actions by Defendant, LAS VEGAS LAND PARTNERS, LLC, in conjunction
with the other Defendants, to convey valuable property and monies to other
Defendants with the intent to deprive Plaintiff of its ability to recover funds was
undertaking in a knowing, willful, intentional, and malicious manner, which under
Nevada law constitute malice and is sufficient grounds to invoke the availability of
exemplary damages against Defendants, and each of them.

As a consequence of the willful malicious and intentional misconduct of the
Defendants and each of them, Nype is entitled to recover exemplary damages from
each Defendant in accordance with Nevada Law, in an amount in excess ‘of

$10,000.00, the precise amount to be proven at time of trial;

Page -32-

 
. LAW OFFICES
JOHN W. MUIJE & ASSOCIATES

Fex: (702) 388-9135

1840 E. SAHARA AVE, #106
LAS VEGAS, NEVADA 89104

Phone: (702) 388-7002

Oo f©& JI HA UH S&F WH LB &

RE BBEBSE FARR E BHR SE

27

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 52 of 75

10.‘ For reasonable attorneys’ fees for the prosecution of this suit; and
11. For such other and further relief as the Court may deem just and proper.
DATED this aE of August, 2017.

JOHN W. MUJE & ASSOCIATES

rent W. MUIE, ESQ—>=
Nevada Bar-No-2419 ‘

1840 E. Sahara Ave #106

Las Vegas, Nevada 89104
Telephone: (702) 386-7002

Fax No: (702) 386-9135

Email: jmuije@muijelawoffice.com

Attorneys for Plaintiffs

Page -33-

 

 
LAW OFFICES
JOHN W. MULE & ASSOCIATES

1840 E. SAHARA AVE. #106

LAS VEGAS, NEVADA 89104
Phone: (702} 885-7002 Fax: (702) 986-0135

oOo Oo NN DH A & WD NY

RRBRRESESRAEDEH ES

26
27

Case 19-15333-mkn Doc 28 _ Entered 10/24/19 15:50:28 Page 53 of 75

CERTIFICATE OF SERVICE

I hereby certify that Iam an employee of JOHN W. MUIJE & ASSOCIATES, and that
on the f7 day of August, 2017, I caused to be served a true and correct copy of the foregoing FIRST
AMENDED COMPLAINT FOR: (1) CONSTRUCTIVE TRUST; (2) FRAUDULENT
CONVEYANCE; (3) CONSPIRACY TO DEFRAUD; (4) DECLARATORY RELIEF; AND
(5) ALTER EGO, in the following manner:
on by placing a copy of the same for mailing in the United States mail, with first class
postage prepaid addressed as follows; and/or
as by electronically filing with the Clerk of the Court via the Odyssey E-File and Serve
: System;

o by placing a copy of the same for mailing in the United States mail, with first class

postage prepaid marked certified return receipt requested addressed as follows:
via facsimile at the facsimile number listed below; and/or
o pursuant to EDCR 7.26, by causing a copy to be sent via facsimile at the
number(s) listed below; and/or
o by hand-delivering a copy to the party or parties as listed below:
Garry L. Hayes, Esq. Micah S. Echols, Esq.
HAYES & WELSH MARQUIS AURBACH COFFING
199 Arroyo Grande, #200 10001 Park Run Drive

Henderson, Nevada 89074 Las Vegas, Nevada 89134

Telephone: (702) 434-3444 Telephone: (702) 382-0711

Facsimile: (702) 434-3739 Facsimile: (702) 382-5816

E-Mail: ghayes@Ivlaw.com E-Mail: mechols@maclaw.com

Attorneys for Defendants Attorneys for Plaintiffs/Counter-
Defendant

%S 3 tAn Yn. Viton

An employee of JOHN W. MULE & ASSOCIATES

IR\J Files\Nype vs Las Vegas Land Parnters,J3792H\2016---05 - Alter Bgo SUIT\Pleadings\8.21.17 First Amended Complaint.wpd

Page -34-

 

 

 
Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 54 of 75

EXHIBIT 4
Skip to Main Content Logout My Account Search Menu Nev District Civil/Criminal Search Refine Search Back

Russell Nype, Plaintiff(s) vs. David Mitchell, Defendant(s)

Case 19-15333-mkn

Doc 28 Entered 10/24/19 15:50:28 Page 55 of 75

REGISTER OF ACTIONS
Case No. A-16-740689-B

ODN

Case Type:

Date Filed:

Location:

Case Number History:

Cross-Reference Case Number:

Location : District Court Civil/Criminal Help

NRS Chapters 78-89
07/26/2016
Department 11
A-16-740689-C
A740689

 

Defendant

Defendant

Defendant

Defendant

Defendant

Defendant

Defendant

Defendant

Defendant

Defendant

Defendant

Defendant

Defendant

305 Las Vegas LLC

Aquarius Owner LLC

Casino Coolidge LLC

FC/Live Work Vegas LLC

Las Vegas Land Partners LLC

Leah Property LLC

Liberman, Barnet

Live Work LLG

Live Work Manager LLC

Live Works TIC Successor LLC

LVLP Holdings LLC

Meyer Property Ltd

Mitchell Holdings LLG

Panty INFORMATION

Lead Attorneys

Brian W. Boschee
Retained

702-791-0308(W)

Garry L. Hayes
Retained
702-832-5592(W)

Elliot S, Blut
Retained
702-384-1050(W)

James L Edwards, ESQ
Retained
702-384-8000(W)

Garry L. Hayes
Retained
702-832-5592(W)

Garry L. Hayes
Retained
702-832-5592(W)

Ettiot S. Blut
Retained
702-384-1050(W)

Garry L. Hayes
Retained
702-832-5592(W)

Garry L. Hayes
Retained
702-832-5592(W)

Garry L. Hayes
Retained
702-832-5592(W)

Garry L. Hayes
Retained
702-832-5592(W)

Garry L. Hayes
Retained
702-832-5592(W)

Garry L. Hayes
Retained
Defendant

Defendant

Defendant

Plaintiff

Plaintiff

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 56 of 75

702-832-5592(W)

Mitchell, David J Harold Stanley Johnson
Retained
702-823-3500(W)

Wink One LLC Garry L. Hayes
Retained

702-832-5592(W)

Zoe Property LLC Garry L. Hayes
Retained
702-832-5582(W)

Nype, Russell L John W. Muije
Retained
7023867002(W)

Revenue Plus LLC John W, Mulje
Retained
7023867002(W)

 

11/29/2018

09/20/2019

09/24/2013

07/26/2016
07/27/2016
07/27/2016
07/27/2016
11/17/2016
11/23/2016
02/23/2017
02/24/2017
02/27/2017
02/27/2017
02/27/2017
02/27/2017
02/27/2017
02/27/2017
02/27/2017

 

Events & ORDERS OF THE COURT

DISPOSITIONS

Order of Dismissal Without Prejudice (Judicial Officer: Gonzalez, Elizabeth)
Debtors: Liberman Holdings LLC (Defendant)
Creditors: Russell L Nype (Plaintiff), Revenue Plus LLC (Plaintiff)
Judgment: 11/29/2018, Docketed: 11/29/2018

Sanctions (Judicial Officer: Gonzalez, Elizabeth)
Debtors: David J Mitchell (Defendant), Meyer Property Ltd (Defendant), Zoe Property LLC (Defendant), Leah Property LLC (Defendant), Wink
One LLC (Defendant), Live Work LLC (Defendant), Live Work Manager LLC (Defendant), Aquarius Owner LLC (Defendant), LVLP Holdings LLC
(Defendant), Mitchell Holdings LLC (Defendant), Live Works TIC Successor LLC (Defendant)
Creditors: Russell L Nype (Plaintiff), Revenue Plus LLC (Plaintiff)
Judgment: 09/20/2019, Docketed: 09/23/2019
Total Judgment: 160,086.46

Judgment Plus Legal Interest (Judicial Officer: Gonzalez, Elizabeth)
Debtors: David J Mitchell (Defendant), Meyer Property Ltd (Defendant), Zoe Property LLC (Defendant), Leah Property LLC (Defendant), Wink
One LLC (Defendant), Live Work LLC (Defendant), Live Work Manager LLC (Defendant), Aquarius Owner LLC (Defendant), LVLP Holdings LLC
(Defendant), Mitchell Heldings LLC (Defendant), Liva Works TIC Successor LLC (Defendant)
Creditors: Russell L Nype (Plaintiff), Revenue Plus LLC (Plaintiff)
Judgment: 09/24/2019, Docketed: 09/24/2019
Total Judgment: 160,086.46

OTHER EVENTS AND HEARINGS

Complaint
Complaint
Notice of Intent to Take Default
Notice of Intent to Take Default
Initial Appearance Fee Disclosure
Initial Appearance Fee Disclosure
Disclosure Statement
N.R.C.P. Rule 7.1 Disclosure Statement
Ex Parte Motion for Enlargement of Time
Ex Parie Motion to Extend Time for Service of Process
Order
Order Extending Time for Service of Process
Ex Parte Motion for Enlargement of Time
Ex Parte Motion te Extend Time for Service of Process (Second Request)
Proof of Service
Proof of Service of Casino Coolidge, LLC
Affidavit of Service
Affidavit of Service of Live Works TIC Successor, LLC
Affidavit of Service
Affidavit of Service of Liberman Holdings, LLC
Affidavit of Service
Affidavit of Service of Barnet Liberman
Affidavit of Service
Affidavit of Service of Zoe Property, LL
Affidavit of Service
Affidavit of Service of Live Work, LLC
Affidavit of Service
Affidavit of Service of Aquarius Owner, LLC
Affidavit of Service
Affidavit of Service of LVLP Holdings, LLC
02/27/2017
02/27/2017
02/27/2017
02/27/2017
02/27/2017
02/27/2017
02/28/2017
02/28/2017
02/28/2017
02/28/2017
03/02/2017
03/02/2017
03/02/2017

03/03/2017
03/03/2017

03/03/2017
03/06/2017
03/06/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017

 

Case 19-15333-mkn Doc 28

Affidavit of Service

Affidavit of Service of Mitchel! Holdings, LLC
Affidavit of Service

Affidavit of Service of Wink One, LLC
Affidavit of Service

Affidavit of Service of Leah Property, LLC
Affidavit of Service

Affidavit of Service of David Mitchell
Affidavit of Service

Affidavit of Service of Live Work Manager, LLC
Affidavit of Service

Affidavit of Service of Meyer Property, Ltd
Proof of Service

Proof of Service of Leah Property, LLC
Proof of Service

Proof of Service
Proof of Service

Proof of Service
Proof of Service

Proof of Service of Las Vegas Land Partners, LLC
Peremptory Challenge

Feremptory Challenge of Judge
Initial Appearance Fee Disclosure

Initial Appearance Fee Disclosure
Notice of Department Reassignment

Notice of Department Reassignment
Intentional Misconduct Case
Initial Appearance Fee Disclosure

Initial Appearance Fee Disclosure
Notice of Department Reassignment

Notice of Department Reassignment
Order Extending Time to Serve

Entered 10/24/19 15:50:28

Order Extending Time for Service of Process (Second Request)

Notice of Entry of Order

Notice of Entry of Order Extending Time for Service of Process (Second Request)

Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Demand for Security of Costs
Demand

Page 57 of 75
'
03/14/2017

03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/21/2017
03/21/2017
03/23/2017
03/24/2017
04/06/2017
04/13/2017
04/14/2017
04/17/2017
04/25/2017

04/28/2017

05/01/2017

05/02/2017

05/02/2017

05/02/2017

05/02/2017
05/02/2017
05/23/2017
05/23/2017

05/24/2017
05/24/2017
05/30/2017

05/31/2017

06/06/2017

06/07/2017

08/14/2017

Case 19-15333-mkn Doc 28 _ Entered 10/24/19 15:50:28 Page 58 of 75

Demand for Security of Costs
Demand
Demand for Security of Costs
Demand
Demand for Security of Costs
Oemand
Demand for Security of Costs
Demand
Demand for Security of Costs
Demand
Demand for Security of Costs
Demand
Demand for Security of Costs
Demand
Demand for Security of Costs
Notice of Intent to Take Default
Ten-Day Notice of Intent to Take Default
Notice of Posting Bond
Notice of Posting Cost Bonds
Motion to Strike
Defendants' Motion to Strike Plaintiffs' Jury Demand
Arbitration File
Arbitration File
Motion to Dismiss
Defendants' Motion to Dismiss Plaintiffs‘ Complaint Pursuant to NRS 86.548(2), NRCP 12(b)(2) and 72(b)(5)
Stipulation and Order
Stipulation and Order to Continue Hearing On Defendant's Motion to Strike Plaintiffs Jury Demand
Notice of Entry of Stipulation and Order
Notice of Entry of Stipulation and Order to Continue Hearing on Defendant's Motion to Strike Plaintiffs Jury Demand
Opposition and Countermotion
Opposition to Defendant's Motion to Strike Plaintiffs’ Jury Demand and Countermotion for Advisory Jury as to Equitable issues
Reply to Opposition
Defendants' Reply to Opposition to Defendants’ Motion to Strike Plaintiffs' Jury Demand, and Opposition to Plaintiffs' Countermotion for Advisory
Jury as to Equitable Issues
Stipulation and Order
Stipulation and Order to Continue Hearing on Defendants' Motion to Dismiss Plaintifis' Complaint Pursuant to NRS 86.648(2), NRCP 12(b)(2) and
12(B)(5)
Notice of Entry of Stipulation and Order
Notice of Entry of Stipulation and Order to Continue Hearing on Defedants' Motion to Dismiss Plaintiff's Complaint Pursuant to NRS 86.548(2),
NRGP 12(b)(2) and 12(b)(&)
Motion to Strike (9:00 AM) (Judicial Officer Hardy, Joe)
Defendants' Motion to Strike Plaintiffs’ Jury Demand

Continued to 05/02/2017 - Stipulation and Order - 305 Las Vegas LLC; Aquarius Owner LLC; Casino Coolidge LLC; Las Vegas

7 Land Partners LLC; Leah Property LLC; Liberman Holdings LLC; Liberman, Bamet; Live Work LLC; Live Work Manager LLC; Live
Works TIC Successor LLC; LVLP Holdings LLC; Meyer Property Lid; Mitchell Holdings LLC; Mitchell, David J; Nype, Russell
L; Revenue Plus LLC; Wink One LLC; Zoe Property LLC

Result: Motion Granted
Opposition and Countermotion (9:00 AM) (Judicial Officer Hardy, Joe)
Plaintiffs' Opposition to Defendant's Motion to Strike Plaintiffs’ Jury Demand and Countermotion for Advisory Jury as to Equitable issues
Result: Motion Denied
Ail Pending Motions (9:00 AM) (Judicial Officer Hardy, Joe)

Parties Present
Minutes

Result: Matter Heard

Substitution of Attorney
Substitutian of Attorney

Substitution of Attorney
Substitution of Attorney

Stipulation and Order
Stiputation and Order to Continue Hearing on Defendant's Motion to Dismiss Plaintiffs Complaint

Order Granting Motion
Order Granting Defendants’ Motion to Strike Plaintiffs’ Jury Demand, and Denying Plaintiffs‘ Countermotion for Advisory Jury as to Equitable
issues

Notice of Entry of Order
Notice of Entry of Order

Notice of Entry of Stipulation and Order
Notice of Entry of Stipulation and Order to Continue Hearing on Defendants' Motion to Dismiss Plaintifis' Complaint

Stipulation and Order
Stipulation and Order to Continue Briefing Deadlines Re Defendants’ Motion to Dismiss Plaintiffs' Complaint Pursuant to NRS 86.548(2), NRCP
12(b)(2) and 12(b)(5)

Notice of Entry of Stipulation and Order
Notice of Entry of Stipulation and Order to Continue Briefing Deadlines Re: Defendants‘ Motion to Dismiss Plaintiffs' Complaint Pursuant to NRS
86.548(2), NRCP 12(b)(2) and 12(b)(5)

Stipulation and Order
Stipulation and Order to Continue Hearing On Defendants‘ Motion to Dismiss Plaintiffs’ Complaint Pursuant to NRS 86.548(2), NRCP 12(b)(2) and
12(b)(&) And Other Briefing Deadlines

Notice of Entry of Stipulation and Order
Notice of Entry of Stipulation & Order to Continue Hearing on Defendants‘ Motion to Dismiss Plaintiffs' Complaint Pursuant to NRS 86,548(2),
NRCP 12(b)(2) and 12(b)(5) And Other Briefing Deadlines

Opposition to Motion
Opposition to Defendanis‘ Motion to Dismiss

04/24/207

06/15/2017] Errata

 
07/08/2017
07/07/2017

07/13/2017

07/18/2017
08/07/2017
08/09/2017
08/21/2017
08/22/2017
08/22/2017
08/22/2017
08/28/2017

09/01/2017
09/05/2017
09/08/2017
09/14/2017
10/24/2017
01/19/2018
02/05/2018
02/05/2018
02/15/2018
02/15/2018
02/13/2018
02/20/2018
02/21/2018
02/21/2018
03/06/2018
03/07/2018
03/28/2018
03/28/2018
03/28/2018
03/28/2018
03/28/2018
03/28/2018

 

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 59 of 75

Errata to Opposition to Defendants‘ Motion to Dismiss
Reply to Opposition
Defendants’ Reply to Plaintiffs’ Opposition to Motion to Dismiss Plaintiffs’ Complaint Pursuant to NRS 86.548(2), NRCP 12(b)(2) and 12(b)(5)
Joinder
Joinder and Reply of 305 Las Vegas, LLC and Bamet Liberman in Support of Motion to Dismiss Plaintif?s Complaint Pursuant to NRS 86.548(2),
NRCP 12(b)(2) and 12(b)(§)
Motion to Dismiss (9:00 AM) (Judicial Officer Hardy, Joe)
Defendants' Motion to Dismiss Plaintiffs' Complaint Pursuant to NRS 86.548(2), NRCP 12(b)(2) and 12(b)(5)

i rese
Minutes

Continued to 06/01/2017 - Stipulation and Order - 305 Las Vegas LLC; Aquarius Owner LLC; Casino Coolidge LLC; Las Vegas
Land Partners LLC; Leah Property LLC; Liberman Holdings LLC; Liberman, Barnet; Live Work LLC; Live Work Manager LLC; Live
Works TIC Successor LLC; LVLP Holdings LLC; Meyer Property Lid: Mitchell Holdings LLC; Mitchell, David J; Nype, Russell

L; Revenue Plus LLC; Wink One LLC; Zoe Property LLC

Continued to 06/22/2017 - Stipufation and Order - 305 Las Vegas LLC; Aquarius Owner LLC; Casino Coolidge LLC; Las Vegas
06/01/2017 Land Partners LLC; Leah Property LLC; Liberman Holdings LLC; Liberman, Barnet: Live Work LLC; Live Work Manager LLC; Live

Works TIC Successor LLC; LVLP Holdings LLC; Meyer Property Ltd; Mitchell Holdings LLC; Mitchell, David J; Nype, Rusself

L; Revenue Pius LLC; Wink One LLC; Zoe Property LLC

06/22/2017 Continued to 07/13/2017 - Stipulation and Order - Mitchell, David J; Nype, Russell L

Result: Dented Without Prejudice
Business Court Order
Business Court Order
Order Denying Motion
Order Denying Defendants’ Motion to Dismiss Plaintiffs‘ Complaint
Notice of Entry of Order
Notice of Entry of Order Denying Defendants’ Motion to Dismiss Plaintiffs' Complaint
Amended Complaint
Amended Complaint
Notice of Compliance
Notice of Compliance
Notice of Compliance
Notice of Compliance
Notice of Compliance
Notice of compliance
Mandatory Rule 16 Conference (10:30 AM) (Judicial Officer Hardy, Joe)

Parties Present

inutes

Result: Matter Heard
Business Court Order

Business Court Scheduling Order rand Order Setting Civil Bench Trial and Calendar Calf
Answer to Amended Complaint

Answer to Amended Complaint
Answer to Amended Complaint

Answer to Plaintiffs Amended Complaint
Disclosure Statement

NRCP Rule 7.1 Disclosure Statement
Joint Case Conference Report

Joint Case Conference Report
Disclosure of Documents and Witnesses Pursuant to NRCP 16.1

Plaintiff's First Supplemental Disclosures Pursuant to NRCP 16.1
Supplemental

Supplemental Verification to Plaintiff Revenue Plus, LLC's Responses to Defendants’ First Set of interrogatories
Supplemental

Supplemental Verification to Plaintiff Russell L. Nype's Responses to Defendants' First Set of interrogatories
Notice of Deposition

Notice of Deposition of Kenneth S. Eisenberg, CPA, As The Custodian of Records At Kenneth S. Eisenberg, CPA
Stipulation and Order to Extend Discovery Deadlines

Stipulation and Order for Extension of Time to Complete Discovery (First Request)
Notice of Entry of Stipulation and Order

Notice of Entry of Stipulation and Order
Business Court Order

Amended Business Court Scheduling Order and Order Setting Civil Bench Trial and Calendar Call
Stipulated Protective Order

Stipulated Protective Order
Notice of Entry of Stipulation and Order

Notice of Entry of Stipulated Protective Order
Amended Notice of Taking Deposition

Amended Notice to Take Deposition of the Custodian of Records of Kenneth S. Eisenberg, CPA
Amended Notice

Second Amended Noticer to Take Deposition of the Custodian of Records of Kenneth S. Eisenberg, CPa
Notice of Deposition

Notice to Take Deposition of the PMK of Forest City Properties, LLC Pursuant to Subpoena Duces Tecum
Notice of Deposition

Notice to Take Deposition of the PMK of FC/LW Vegas, LLC Pursuant to Subpoena Duces Tecu
Notice of Deposition

Notice to Take Deposition of the PMK of PQ Ground Lesse, LLC Pursuant to Subpoena Duces Tecuim
Notice of Deposition

Notice to Take Deposition of the PMK of PQ Las Vegas, LLC Pursuant to Subpoena Duces Tecum
Notice of Deposition

Notice to Take Deposition of the PMK of Forest City Commercial Management, LLC Pursuant to Subpoena Duces Tecum
Notice of Deposition

05/09/2017
03/28/2018
03/28/2018
03/28/2018
03/28/2018
03/30/2018
03/30/2018
03/30/2018
03/30/2018
03/30/2018
03/30/2018
03/30/2018
03/30/2018
03/30/2018
03/30/2018
04/19/2018
04/26/2018

05/08/2018

05/09/2018

05/09/2018

05/11/2018
03/14/2018
05/16/2018
05/25/2018

05/25/2018

05/25/2018
05/25/2018
05/25/2018

05/25/2018
05/25/2018
05/25/2018
05/25/2018
05/25/2018
05/30/2018
05/30/2018

05/30/2018

06/04/2018

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 60 of 75

1 Notice to Take Deposition of the PMK of Forest City Commercial Management, Inc. Pursuant to Subpoena Duces Tecum
Notice of Deposition
Notice to Take Deposition of the PMK of Forest City TRS, LLC Pursuant te Subpoena Duces Tecum
Notice of Deposition
Notice fo Take Deposition of the PMK of FC Vegas 20, LLC Pursuant to Subpoena Duces Tecum
Notice of Deposition
Notice to Take Daposition of the PMK of Forest City Real Estate Services, LLC Pursuant to Subpoena Duces Tecum
Notice of Deposition
Notice to Take Deposition of the PMK of QH Las Vegas, LLC Pursuant to Subpoena Duces Tecum
Affidavit of Service
Affidavit of Service of PQ Las Vegas, LLC
Affidavit of Service
Affidavit of Service of FC Las Vegas 20, LLC
Affidavit of Service
Affidavit of Service of PQ Ground Lesse, LLC
Affidavit of Service
Affidavit of Service of QH Las Vegas, LLC
Affidavit of Service
Affidavit of Service of Forest City Commercial Management, Inc.
Affidavit of Service
Affidavit of Service of Foret City Commercial Management, LLC
Affidavit of Service
Affidavit of Service of FC/LW Vegas, LLC
Affidavit of Service
Affidavit of Service of Forest City TRS, LLC
Affidavit of Service
Affidavit of Service of Forest City Real Estate Service, LLC
Affidavit of Service
Affidavit of Service of Forest City Properties, LLC
Motion to Compel
Motion to Compe! Complete Responses to interrogatories and Requests for Production of Documents
Joinder
Joinder of Barnet Liberman and 305 Las Vegas in the Mitchell Defendant's Motion to Compel Complete Responses to Interrogatories and
Requests for Production of Documents
Ex Parte Application
Ex Parte Applicatoin for an Order to Show Cause Why Multiple Related Entities Should Not Be Held In Contempt and For Order Compelling Said
Entities to Produce Dacments Requested Responsive to Subpoena and For An Award of Attorneys’ Fees and costs
Stipulation and Order
Stipulation and Order to Continue Hearing Re Motion to Compel Complete Responses to interrogatories and Requests for Production of
Documents
Notice of Entry of Stipulation and Order
Notice of Entry of Stipulation and Order to Continue Hearing Re Motion to Compe! Complete Responses fo interrogatories and Requests for
Production of Documents
Opposition to Motion to Compel
Opposition to Motion to Compel and Counter-Motion Requiring Disclosure of Undredacted Emails Between Defendants and Their Accountant
Order to Show Cause
Order to Show Cause Why Multiple Related Entities Should Not Be Held In Contempt
Notice of Entry of Order
Notice of Entry of Order to Show Cause Why Multiple Related Entities Should Not Be Held in Contempt
Affidavit of Service
Affidavit of Service of Forest City Real Estate Services, LLC Re Order to Show Cause Why Multiple Related Entities Should Net Be Held In
Contempt
Affidavit of Service
Affidavit of Sarvice of Forest City Commercial Management, LLC Re Order to Show Cause Why Multiple Related Entities Should Not Be Held in
Contempt
Affidavit of Service
Affidavit of Service of FC Las Vegas 20, LLC Re Order to Show Cause Why Multiple Related Entities Should Not Be Held In Contempt
Affidavit of Service
Affidavit of Service of FC/LW Vegas, LLC Re Order to Show Cause Why Multiple Related Entities Should Not Be Held In Contempt
Affidavit of Service
Affidavit of Service of Forest City Commercial Management, Inc. Re Order to Show Cause Why Multiple Related Entities Should Not Be Held In
Contempt
Affidavit of Service
Affidavit of Service of QH Las Vegas, LLC Re Order to Show Cause Why Multiple Related Entities Should Not Be Held in Contempt
Affidavit of Service
Affidavit of Service of Forest City Properties, LLG Re Order to Show Cause Why Multiple Related Entities Should Not Be Held in Contempt
Affidavit of Service
Affidavit of Service of Forest City TRS, LLC Re Order to Show Cause Why Multiple Related Entities Should Not Be Held In Contempt
Affidavit of Service
Affidavit of Service of PQ Las Vegas, LLC Re Order to Show Cause Why Multiple Related Entities Should Not Be Held In Contempt
Affidavit of Service
Affidavit of Service of PQ Ground Lessee, LLC Re Order to Show Cause Why Multiple Related Entities Should Not Be Held In Contempt
Reply to Opposition
Mitchell Defendants' Reply to Opposition to Motion to Compel Complete Responses to interrogatories and Requests for Production of Documents
Affidavit of Service
Affidavit of Service of Forest City Commercial Management, LLC Re Order to Show Cause Why Multiple Related Entities Should Not Be Held In
Contempt
Joinder
Joinder of Barnat Liberman and 305 Las Vegas, LLC in the Mitchell Defendants’ Reply to Opposition to Motion to Compel Complete Responses to
interrogatories and Requests for Production of Documents
Affidavit of Service
Affidavit of Service of PQ Las Vegas, LLC Re Ex Parte Application for An Order to Show Cause Why Multipie Related Entities Should Not Be Held
in Contempt and for Order Compelling Said Entities to Produce Documents Requested Responsive to Subpoena And For An Award of Attorneys‘
Fees and Costs

 
06/04/2018

06/04/2018

06/04/2018

06/04/2018

06/04/2018

06/04/2018

06/04/2018

06/04/2018

06/04/2018

06/05/2018

06/05/2018

06/05/2018
06/06/2018

06/06/2018

06/06/2018

06/06/2018

06/12/2018

06/14/2018

06/18/2018

06/19/2018
07/02/2018
07/03/2018

 

Case 19-15333-mkn Doc 28 _ Entered 10/24/19 15:50:28 Page 61 of 75

Affidavit of Service
Affidavit of Service of QH Las Vegas, LLC Re Ex Parte Application for An Order to Show Cause Why Multiple Related Entities Should Not Be Held
In Contempt and for Order Campelling Said Entities to Produce Documents Requested Responsive to Subpoena And For An Award of Attorneys’
Fees and Costs

Affidavit of Service
Affidavit of Service of Forest City TRS, LLC Re Ex Parte Application for An Order to Show Cause Why Multiple Related Entities Should Not Be
Held In Gontempt And for Order Compelling Sald Entities to Produca Documents Requested Responsive to Subpoena and for An Award of
Attorneys’ Fees and Costs

Affidavit of Service
Affidavit of Service of Forest City Properties, LLC Re Ex Parte Application for An Order to Show Cause Why Multiple Related Entities Should Not
Be Held In Contempt And for Order Compelling Said Entities to Produce Documents Requested Responsive to Subpoena and for An Award of
Attorneys’ Fees and Costs

Affidavit of Service
Affidavit of Service of Forest City Commercial Management, LLC Re Ex Parte Application for An Order to Show Cause Why Multiple Related
Entities Should Not Be Held In Contempt And for Order Compelling Said Entities to Produce Documents Requested Responsive to Subpoena and
for An Award of Attornays' Fees and Costs

Affidavit of Service
Affidavit of Service of Forest City Real Estate Services, LLC Re Ex Parte Application for An Order to Show Cause Why Multiple Related Entities
Should Not Be Held in Contempt And for Order Compelling Said Entities to Produce Documents Requested Responsive to Subpoena and for An
Award of Atlomeys' Fees and Costs

Affidavit of Service
Affidavit of Service of FC Las Vegas 20, LLC Re Ex Parte Application for An Order to Show Cause Why Multiple Related Entities Should Not Be
Held In Contempt and for Order Compelling Said Entities to Produce Documents Responsive to Subpoena and For An Award of Attomeys' Fees
and Costs

Affidavit of Service
Affidavit of Service of PQ Ground Lessee, LLC Re Ex Parte Application for An Order to Show Cause Why Multiple Related Entities Should Not Be
Held In Contempt and For Order Compelling Said Entities to Produce Documents Requested Responsive to Subpoena and For An Award of
Attomeys' Fees and Costs

Affidavit of Service
Affidavit of Service of Forest City Commercial Management, Inc. Re Ex Parte Application for An Order to Show Cause Why Multiple Related
Entities Should Not Be Held In Contempt and For Order Compelling Seid Entities to Produce Documents Requested Responsive to Subpoena and
For An Award of Attorneys’ Fees and Costs

Affidavit of Service
Affidavit of Service of FC/LW Vegas 20, LLC Re Ex Parte Application for An Order to Show Cause Why Multiple Related Entities Should Not Be
Held in Contempt and For Order Compelling Said Entities to Produce Documents Requested Responsive to Subpoena and Fer An Award of
Attorneys' Fees and Costs

Stipulation and Order
Stipulation and Order to Continue Hearing Re Order to Show Cause Why Multiple Related Entities Should Not Be Held In Contempt and/or
Sanctioned

Notice of Entry of Stipulation and Order
Notice of Entry of Stipulation and Order to Continue Hearing Re Order to Show Cause Why Multiple Related Entities Should Not Be Heid In
Contempt and/or Sanctioned

Supplement
Supplement to Plaintiffs’ Opposition to Motion te Compel and Counter-Motion Requiring Disclosure of Unredacted Emails

Motion to Compel (9:00 AM) (Judicial Officer Hardy, Joe)
Defendants’ Motion to Compe! Complete Responses fo interrogatories and Requests for Production of Documents

05/21/2018 Reset by Court to 06/06/2018

Result: Motion Granted

Joinder (9:00 AM) (Judicial Officer Hardy, Joe)
Joinder of Barnet Liberman and 305 Las Vegas, LLC in the Mitchell Defendanis' Motion to Compel Complete Responses to interrogatories and
Request for Production of Documents

05/21/2018 Reset by Court to 06/06/2018

Result: Granted

Opposition and Countermotion (9:00 AM) (Judicial Officer Hardy, Joe)
Plaintiffs' Opposition to Motion to Compel and Counter-Motion Requiring Disclosure of Undredacted Emails Between Defendants and Their
Accountant

Result: Denied Without Prejudice

All Pending Motions (9:00 AM) (Judicial Officer Hardy, Joe)

ies a
Minutes
Result: Matter Heard
Objection

Objection to Ex Parte Application for an Order to Show Cause Why Multiple Related Entities Should Not be Held in Contempt; Order Compelling
Said Entities to Produce Documents Requested Responsive to Subpoena; and an Award of Attorneys' Fees and Costs
Show Cause Hearing (9:00 AM) (Judicial Officer Hardy, Joe)
Show Cause Hearing: Why Multiple Related Entities Should Not be Held in Contempt
Parties Present
Minutes
06/06/2018 Reset by Court to 06/14/2018
Result: Matter Heard
Order Granting Motion
Order Granting Defendants’ Motion to Compel and Denying Plaintiffs’ Countermotion Requiring Disclosure of Unredacted Emails Between
Defendants and their Accountant
Notice of Entry
NOTICE OF ENTRY OF ORDER
Case Reassigned to Department 41
Reassigned From Judge Hardy - Dept 15
Order
Order Denying Ex Parte Application for an Order to Show Cause why Multiple Related Entities Should Not be Held in Contempt; Order Compelling
Said Entities to Produce Documents Requested Responsive to Subpoena; and an Award of Attorneys' Fees and Costs Without Prejudice and
07/03/2018

07/16/2018
07/17/2018
07/23/2018

07/23/2018

07/30/2016
08/13/2018
08/16/2018
08/28/2018
08/28/2018
08/29/2018
09/04/2018
09/05/2018
09/05/2018
09/19/2018
09/19/2018
09/19/2018
09/19/2018
09/19/2018
09/19/2018
09/20/2018

 

Case 19-15333-mkn Doc 28 _ Entered 10/24/19 15:50:28 Page 62 of 75

Discharging Order to Show Cause

Notice of Entry of Order
Notice of Entry of Order Denying Ex Parte Application for an Order to Show Cause Why Multiple Related Entities Should Not Be Held in
Contempt; Order Compelling Said Entities to Produce Documents Requested Responsive to Subpoena; and an Award of Attorneys‘ Fees and
Costs Without Prejudice and Discharging Order to Show Cause

CANCELED Status Check (9:30 AM) (Judicial Officer Hardy, Joe)
Vacated - per Stipulation and Order

Business Court Order
Amended Business Court Order

Mandatory Rule 16 Conference (9:00 AM) (Judicial Officer Gonzalez, Elizabeth)

Parties Present

Minutes
07/16/2018 Reset by Court to 07/16/2018
07/16/2018 Reset by Court to 07/20/2018
07/20/2018 Reset by Court to 07/23/2018

Result: Trial Date Set
CANCELED Mandatory Rule 16 Conference (9:00 AM) (Judicial Officer Gonzalez, Elizabeth)
Vacated - Duplicate Entry

07/23/2018 Reset by Court to 07/23/2018

Business Court Order

2nd Amended Business Court Scheduling Order and Order Setting Civil Bench Trial and Calendar Call
CANCELED Pre Trial Conference (8:30 AM) (Judicial Officer Hardy, Joe)

Vacated - per Stipulation and Order
Disclosure of Documents and Witnesses Pursuant to NRCP 16.1

Supplemental Document Disclosures Regarding Plaintiffs’ Initial 16.1 Disclosure and Production
Notice of Deposition

Notice to Take Deposition of Bamet Liberman
Notice of Deposition

Notice to Take Deposition of David Mitchell
CANCELED Calendar Call (8:30 AM) (Judicial Officer Hardy, Joe)

Vacated - per Stipulation and Order
CANCELED Bench Trial (10:30 AM) (Judicial Officer Hardy, Joe)

Vacated - per Stipulation and Order
Amended Notice of Taking Deposition

Amended Notice to Take Deposition of David Mitchel!
Amended Notice of Taking Deposition

Amended Notice to Take Depositiion of Barnet Liberman
Notice of Taking Deposition

Notice of Taking Deposition of the Person Most Knowledgeable of PQ Las Vegas, LLC Pursuant to Subpoena Duces Tecum
Notice of Taking Deposition

Notice of Taking Deposition of the Person Most Knowledgeable of FC Vegas 20, LLC Pursuant to Subpoena Duces Tecum
Notice of Taking Deposition

Notice of Taking Deposition of the Person Most Knowledgeable of PQ Ground Lessee, LLC Pursuant to Subpoena Duces Tecum
Notice of Taking Deposition

Notice to Take Deposition of the Person Most knowlegeable of Forest City Commercial Management Pursuant to Subpoena Duces Tecum
Notice of Taking Deposition

Notice to Take Deposition of the Person Most Knowlegeable of FC/LW Vegas, LLC Pursuant to Subpoena Decues Tecum
Notice of Taking Deposition

Notice to Take Deposition of the Person Most Knowledgeable of QH Las Vegas, LLC Pursuant to Subpoena Duces Tecum
Affidavit of Service

Affidavit of Service - FC/LW Vegas, LLC

09/20/2018] Affidavit of Service

09/20/2018
09/20/2018
09/20/2018
09/20/2018
09/21/2018

09/21/2018

11/07/2018

11/07/2018
11/18/2018
11/20/2018
11/20/2018

 

Affidavit of Service - PQ Las Vegas
Affidavit of Service
Affidavit of Service - PQ Ground Lessee
Affidavit of Service
Affidavit of Service -Forest City Comm
Affidavit of Service
Affidavit of Service - QH Las Vegas
Affidavit of Service
Affidavit of Service - FC Vegas 20
Supplement
Supplemental Verification to Plaintiff Russell . Nype’s Supplemental Responses to Defendants’ First Set of interrogatories and to Request for
Production of Docouments No. 44
Supplement
Supplemental Verification to Plaintiff Revunue Plus, LLC's Supplemental Responses to Defendants' First Set of interrogatories and to Request for
Production of Documents No. 44
Telephonic Conference (10:00 AM) (Judicial Officer Gonzalez, Elizabeth)
Telephonic Conference re: Stipulated Protective Order Re: Subpoenaed “Forest City Entities"

Parties Present

Minutes

Result: Matter Heard
Substitution of Attorney
Substitution of Attorney
Stipulation to Extend Discovery
Stipulation and Order for Extension of Discovery and te Continue Trial (Second Request)
Stipulated Protective Order
Stipulated Protective Order Regarding Subpoenaed Forest City Entities
Notice of Entry of Order
Notice of Entry of Stipulated Protective Order Regarding Subpoenaed "Forest City Entities”
11/20/2018
11/27/2018
41/29/2018
11/29/2018
11/30/2018
12/17/2018

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 63 of 75

Notice of Entry of Stipulation and Order

Notice of Entry of Stipulation and Order for Extension of Discovery and to Continue Trial (Second Request)
Order Setting Civil Bench Trial

3rd Amended Business Court Scheduling Order and Order Setting Civil Bench Trial and Calendar Call
Stipulation and Order for Dismissal Without Prejudice

Stipulation and Order for Partial Dismissal Without Prejudice Against Liberman Holdings, LLC ONLY
Notice of Entry of Stipulation and Order

Notice of Entry of Stipulation and Order for Partial Dismissal Without Prejudice Against Liberman Holdings, LLce
Notice of Entry of Stipulation and Order

Notice of Entry of Stipulation and Order for Partial Dismissal Without Prejudice Against Liberman Holdings, ONLY
CANCELED Status Check (9:30 AM) (Judicial Officer Hardy, Joe)

Vacated

01/04/201 9 Supplemental Disclosures

01/22/2019
01/31/2013
01/31/2019
02/06/2019
02/11/2019
03/04/2019
03/11/2013
03/12/2019
03/13/2019
03/14/2018
03/18/2018

03/19/2019
03/25/2019

03/27/2019
03/28/2019
04/03/2019
04/03/2019
04/03/2019
04/04/2019
04/05/2019
04/08/2019
04/08/2019
04/08/2019
04/08/2019
04/09/2019
04/09/2019
04/09/2019
04/09/2019
04/10/2019
04/10/2019
04/11/2019
04/11/2019
04/11/2019
04/11/2019
04/11/2019
04/11/2019

 

Plaintiff's Third Supplemental NRCP 16.1 Disclosures
CANCELED Pre Trial Conference (8:30 AM) (Judicial Officer Hardy, Joe)

Vacated
Certificate of Mailing

Certificate of Mailing
Supplemental Disclosures

Plaintiff's Fourth Suppiemental NRCP 16.1 Disclosures
CANCELED Calendar Call (8:30 AM) (Judicial Officer Hardy, Joe)

Vacated
CANCELED Bench Trial (10:30 AM) (Judicial Officer Hardy, Joe)

Vacated
CANCELED Status Check: Trial Readiness (9:00 AM) (Judicial Officer Gonzalez, Elizabeth)

Vacated - Superseding Order
Motion to Withdraw As Counsel

Motion to Withdraw as Counsel
Clerk's Notice of Hearing

Notice of Hearing
Motion to Withdraw As Counsel

Motion to Withdraw as Counsel of Record for Defendants
Clerk's Notice of Hearing

Notice of Hearing
Certificate of Service

Certificate of Service
Order
Opposition to Motion

Plaintiffs‘ Opposition to Defendants’ Barnet Liberman, 305 Les Vegas, LLC and Casino Coolidge, LLC's Motion to Withdraw As Counsel of Record
Cpposition to Motion

Plaintiffs’ Limited Opposition to the Mitchell Defendants' Motion to Withdraw As Counsel of Record
Reply to Opposition

Reply to Plaintiffs Limited Opposition te the Mitchell Defendants Motion to Withdraw as Counsel of Record
Notice to Take Deposition

Notice to Take Deposition of David Mitchel!
Notice to Take Deposition

Notice to Take Deposition of Barnet Liberman
Notice to Take Deposition

Notice to Take Deposition of David Mitchell
Affidavit of Service

Affidavit/Dectaration of Service (Mark D. Rich, CPA)
Motion to Extend Discovery

Plaintiffs‘ Motion to Enlarge Time to Complete Discovery on Order Shortening Time
Receipt of Copy

Receipt of Copy of Plaintiffs' Motion to Enlarge Time to Complete Discovery on OST (Garry Hayes)
Receipt of Copy

Receipt of Copy of Plaintffs' Motion to Enlarge Time to Complete Discovery on OST (Harry Marquis)
Substitution of Attorney

Substitution of Counsel
Substitution of Attorney

Substitution of Counsel
Notice

Notice of Intent to Serve Subpoena
Notice of Deposition

Notice of Depositio of the COR of The Bank of New York and/or The Bank of New YOrk Melion Corporation dba BNY Mellon
Notice of Deposition

Notice of Deposition of the Custodian of Records of Greystar RS SW, LLC
Notice of Deposition

Notice of Depasiticn of the Custodian of Records of U.S. Bank National Association
Notice of Deposition

Notice to Take Deposition of Michael L. Rosten, CPA/CFF, CFE, MAFF, CVA
Notice of Deposition

Notice to Take Deposition of Scott W. Taylor, CPA
Amended Notice of Taking Deposition

Amended Notice to Take Deposition of Michael L. Rosten, CPA.Cfi, CRE, MAFF, CVA
Amended Notice of Taking Deposition

Amended Notice to Take Deposition of Michael L. Rosten, CPA.CFF,CFE, MAFF, CVA
Notice of Intent

Notice of intent to Serve Subpoena
Notice of Deposition

Notice of Deposition of the Custodian of Records of First American Title Company
Notice of Deposition

Notice of Deposition of the Custodian of Records of Chicago Title of Nevada, Inc
Notice of Deposition
'
04/11/2019

04/11/2019

04/12/2019

04/12/2019
04/12/2019
04/15/2019

04/16/2019
04/16/2019
04/18/2019
04/18/2019
04/19/2019
04/19/2019
04/19/2019
04/19/2019
04/19/2019
04/19/2019
04/22/2019
04/22/2019
04/22/2019
04/22/2019
04/23/2019
04/23/2019
04/23/2019
04/29/2018
04/29/2019
05/07/2019
05/02/2019
05/02/2019
05/06/2019

05/06/2019

05/06/2019

05/06/2019

05/09/2019

 

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 64 of 75

Notice of Deposition of the Custodian of Records of Natienalo Title Co.
Notice of Deposition
Notice of Deposition of the Custodian of Records of Greenberg Traurig, LLP
Opposition to Motion
LIMITED OPPOSITION TO PLAINTIFFS MOTION TO ENLARGE TIME TO COMPLETE DISCOVERY (3rd Request) ON ORDER SHORTENING
TIME
Motion to Withdraw as Counsel! (3:00 AM) (Judicial Officer Gonzalez, Elizabeth)
Motion to Withdraw as Counsel of Record for Defendants

Minutes
Result: Granted
Substitution of Attorney
Substitution of Attomey
Notice of Deposition
Notice of Taking the NRCP 30(b)(6) Deposition of Wink One, LLC
Motion (9:00 AM) (Judicial Officer Gonzalez, Elizabeth)
Plaintiffs' Motion to Enlarge Time to Complete Discovery (3rd Request) on Order Shortening Time
Parties F
Minutes
Result: Granted
Affidavit of Service
Affidavit of Service of Scott W. Taylor, CPa
Affidavit of Service
Affidavit of Service of Michael L. Rosten, CPA/CFF, CFE, MAFF, CVA
Order Granting Motion
Order Granting Plaintiffs' Motion to Enlarge Time to Complete Discovery (Third Request)
Notice of Entry of Order
Notice of Entry of Order Granting Plaintiffs’ Motion to Enlarge Time to Complete Discovery (Third Request)
Affidavit of Service
Affidavit of Service of Greystar RS SW, LLC
Amended Notice of Taking Deposition
Amended Notice to Take Depositoin of David Mitchell
Affidavit of Service
Affidavit of Service of The Bank of New York
Affidavit of Service
Affidavit of Service of National Titie Co
Affidavit of Service
Affidavit of Service of First American Title Company
Affidavit of Service
Affidavit of Service of U,S, Bank National Association
Affidavit of Service
Affidavit of Service
Affidavit of Service
Affidavit of Service
Motion
Plaintiffs’ Motion to Compe! Defendants‘ Production of Documents on Order Shortening Time
Order Granting
Order Granting Motion to Withdraw as Counsel of Record for Defendants
Notice of Entry of Order
Notice of Entry of Order Granting Motion to Withdraw as Counsel of Record for Dafendants
Appendix
Appendix Vol. | to Plaintiffs’ Motion to Compe! Defendants' Production of Docurnents on Order Shortening Time
Appendix
Appendix Vol. Ii to Plaintiffs' Motion to Compe! Defendants' Production of Documents On Order Shortening Time
Amended Notice of Taking Deposition
Second Amended Notice to Take Deposition of Michael L. Rosten, CPA/CFF, CFE, MAFF, CVA
Amended Notice of Taking Deposition
Second Amended Notice to Take Deposition of Scott W. Taylor, CPA
Stipulation and Order
Stipulation and Order to Continue the Deposition of Barnet Liberman
Notice of Entry of Order
Notice of Entry of Order to Continue the Deposition of Barnet Liberman
Amended Notice of Taking Deposition
Amended Natice to Take Deposition of Barnet Liberman
CANCELED Pre Trial Conference (8:30 AM) (Judicial Officer Gonzalez, Elizabeth)
Vacated - per Judge
05/06/2019 Reset by Court to 05/06/2019

Status Check (9:00 AM) (Judicial Officer Gonzalez, Ellzabeth)

05/06/2019, 05/15/2019

05/06/2019 Reset by Court to 05/06/2019

Result: Matter Continued
Motion to Compel (9:00 AM) (Judicial Officer Gonzalez, Elizabeth)

05/06/2019, 05/15/2019

Plaintiffs' Motion to Compal Defendants‘ Production of Documents on Order Shortening Time
Result: Matter Continued
All Pending Motions (9:00 AM) (Judicial Officer Gonzalez, Elizabeth)

Parties Present
Minutes
Result: Matter Heard

Notice of Appearance
Notice of Appearance
05/09/2019
05/09/2019
05/14/2019
05/15/2018

05/15/2019

05/15/2019
05/20/2019
08/21/2019

05/23/2019
05/28/2019

05/30/2019
05/30/2019

06/14/2019

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 65 of 75

Amended Notice
Amended Notice to Take Deposition of Michael L. Rosten, CPA/CFF, CFE, MAFF, CVA
Amended Notice
Third Amended Notice to Take Deposition of Scott W. Taylor, CPA
Motion to Extend Discovery
MOTION TO EXTEND DISCOVERY AND CONTINUE TRIAL (Fourth Request)
All Pending Motions (10:30 AM) (Judicial Officer Gonzalez, Ellzabeth)
Parties Present
Minutes
Result: Matter Heard
Motion to Extend Discovery (10:30 AM) (Judicial Officer Gonzalez, Elizabeth)
Defendants Motion to Extend Discovery and Continue Trial (Fourth Request)
06/17/2019 Reset by Court to 08/18/2019
Result: Granted
Clerk's Notice of Hearing
Notice of Hearing
Order Setting Civil Bench Trial
4th Amended Business Court Scheduling Order and Order Setting Civil Bench Trial and Calendar Call
CANCELED Calendar Call (9:30 AM) (Judicial Officer Gonzalez, Elizabeth)
Vacated - Superseding Order
05/22/2019 Reset by Court to 05/21/2019
05/22/2019 Reset by Court to 05/22/2019
Transcript of Proceedings
Transcript of Proceedings: Hearing on All Pending Motions
CANCELED Bench Trial (1:30 PM) (Judicial Officer Gonzalez, Elizabeth)
Vacated - Superseding Order
05/28/2019 Reset by Court to 05/28/2019
05/28/2019 Reset by Court to 05/28/2019
Order
Order Compelling Discovery, Awarding Sanctions, and Briefly Extending Discovery for Limited Purposes and Continuing the Trial Date
Notice of Entry of Order
Notice of Entry of Order Compelling Discovery, Awarding Sanctions, and Briefly Extending Discovery For Limited Purposes and Continuing the
Trial Date
Motion for Sanctions
Plaintiffs’ Motion for Sanctions Pursuant to NRCP 37(b) and Motion to Extend Time for Plaintiffs’ Deadline For Supplemental Expert Report on
OST

06/24/2019] Motion for Sanctions (9:00 AM) (Judicial Officer Gonzalez, Elizabeth)

06/25/2019

06/27/2019

06/27/2019
06/27/2019

06/24/2019, 06/27/2019, 07/09/2019, 09/03/2019
Plaintiffs‘ Motion for Sanctions Pursuant to NRCP 37(b) and Motion to Extend Time for Plaintiffs' Deadline for Supplemental Expert Report on
Order Shortening Time

Parties Present

Minutes
Result: Hearing Set
Transcript of Proceedings
RECORDER S TRANSCRIPT OF HEARING: PLAINTIFFS MOTION FOR SANCTIONS PURSUANT TO NRCP 37(b) AND MOTION TO EXTEND
TIME FOR PLAINTIFFS DEADLINE FOR SUPPLEMENTAL EXPERT REPORT ON ORDER SHORTENING TIME June 24, 2019
Evidentiary Hearing (9:00 AM) (Judicial Officer Gonzalez, Elizabeth)
06/27/2019, 07/09/2019, 09/03/2019
Result: Matter Continued
Declaration
Declaration of David J. Mitchell in Opposition to Motion to Compel and Sanctions
All Pending Motions (9:00 AM) (Judicial Officer Gonzalez, Elizabeth)

Parties Present

Minutes
Result: Matter Heard

07/02/2019] Supplement

07/08/2019

07/08/2019
07/09/2019

07/09/2019

07/30/2019
08/05/2019
08/19/2018

 

Supplement in Support of Monetary Sanctions and Request for Incremental Sanctions
Status Check: Trial Readiness (9:00 AM) (Judicial Officer Gonzalez, Elizabeth)
Parties Present
Minutes
Result: Matter Heard
Receipt of Copy
Receipt of Copy of Defs Second Supp Resp to P's 1st set of RFP
All Pending Motions (9:30 AM) (Judicial Officer Gonzalez, Elizabeth)
Parties Present

Minutes

Result: Matter Heard

Telephonic Conference (1:30 PM) (Judicial Officer Gonzalez, Elizabeth)
Parties Present
Minutes

Result: Matter Heard

CANCELED Calendar Call (9:30 AM) (Judicial Officer Gonzalez, Elizabeth)
Vacated - per Judge

CANCELED Bench Trial (1:30 PM) (Judicial Officer Gonzalez, Elizabeth)
Vacated - per Judge

Transcript of Proceedings
08/23/2019
08/23/2019
08/24/2019
08/28/2019
08/30/2019
09/02/2019
09/03/2019

09/10/2019
09/17/2019
09/20/2019
09/23/2019
09/24/2019
09/24/2019
08/24/2019
09/24/2019
10/07/2019

10/07/2019
10/07/2019
10/07/2019
10/07/2019
10/07/2019
10/07/2019
10/08/2019

10/08/2019
10/14/2019
10/21/2019

11/08/2019

12/30/2019

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 66 of 75

| Transcript of Proceedings: Evidentiary Hearing - Day 2 Tuesday, July 09, 2019
Transcript of Proceedings
Transcript of Proceedings: Evidentiary Hearing - Day 1
Motion for Summary Judgment
Defendant's Motion for Summary Judgment
Clerk's Notice of Hearing
Notice of Hearing
Notice of Bankruptcy
Notice of Bankruptey Filing
Brief
Trial Brief Regarding Evidentiary Hearing - Discovery Sanctions
Declaration
Declaration of fra Victor
All Pending Motions (10:00 AM) (Judicial Officer Gonzalez, Elizabeth)

Parties Present

Minutes

Result: Matter Heard
Accounting
ittamized Statement Accounting for Fees and Costs (8-22-2019 to 9-3-2019)
Transcript of Proceedings
Transcript of Proceedings: Evidentiary Hearing - Day 3 9/3/19
Order
Order RE: Discovery Sanctions
Notice of Entry of Order
Notice of Entry of Order Re: Discovery Sanctions
Stipulation and Order
Stipulation and Order to Continue the Hearing on Defendant 305 Las Vegas, LLC's Motion for Summary Judgment
Notice of Entry of Stipulation and Order
Notice of Entry of Stipulation and Order to Continue the Hearing on Defendant 305 Las Vegas, LLC's Motion for Summary Judgment
Judgment
Judgment
Notice of Entry of Judgment
Notice of Entry of Judgment
Motion to Seal/Redact Records
Motion to Maintain Redactions and Seal Certain Exhibits to Plaintiff's Opposition to Motion for Summary Judgment and Countermotion for
Discovery Pursuant to NRCP 56(d)
Receipt of Copy
Receipt of Copy of Defendant's 3rd Supp Responses to RFP of Documents
Opposition to Motion For Summary Judgment
Plaintiffs' Opposition to Motion for Summary Judgment and CounterMotoin for Discovery Pursuant to NRCP 56(d)
Appendix
Appendix to Plaintiffs‘ Opposition to Motion for Summary Judgment and Countermotion for Discovery Pursuant to NRCP 56(d)
Appendix
Appendix to Plaintiffs’ Oppasition to Motion for Summary Judgment and Countermation for Discovery Pursuant to NRCP 56(d)
Clerk's Notice of Hearing
Notice of Hearing
Statement
The Mitchell Defendants’ Statement of Compliance and Motion for Additional Time for Further Production
Galendar Call (9:30 AM) (Judicial Officer Gonzalez, Elizabeth)

Parties Present

Minutes
Result: Matter Heard
Fited Under Seal
Appendix to Plaintiff's Opposition to Motion for Summary Judgment and Countermotion for Discovery Pursuant to NRCP 56(q)
Transcript of Proceedings
Transcript of Proceedings: Calendar Call
Motion for Summary Judgment (9:00 AM) (Judicial Officer Gonzalez, Elizabeth)
Defendant's Motion for Summary Judgment
09/24/2019 Reset by Court to 10/21/2019
Motion to Seal/Redact Records (3:00 AM) (Judicial Officer Gonzalez, Elizabeth)
Plaintiff's Motion to Maintain Redactions and Seal Certain Exhibits to Plaintiff's Opposition to Motion for Summary Judgment and Countermotion
for Discovery Pursuant to NRCP 56(d)
Bench Trial (9:30 AM) (Judicial Officer Gonzalez, Elizabeth)

 

10/14/2019 Reset by Court to 12/30/2019

 

03/02/2017
03/02/2017
08/23/2019
08/23/2019

FINANCIAL INFORMATION

Defendant 305 Las Vegas LLC

Total Financial Assessment 230.00
Total Payments and Credits 230.00
Balance Due as of 10/14/2019 0.00

Transaction Assessment 30.00
Efile Payment Receipt # 2017-20642-CCCLK 305 Las Vegas LLC (30.00)
Transaction Assessment 200.00
Efile Payment Receipt # 2019-52077-CCCLK 305 Las Vegas LLC (200.00)
03/02/2017
03/02/2017

03/02/2017
03/02/2017

03/02/2017
03/02/2017

03/02/2017
03/02/2017

03/02/2017
03/02/2017

03/02/2017
03/02/2017

03/02/2017
03/02/2017

03/02/2017
03/02/2017

 

 

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 67 of 75

Defendant Aquarius Owner LLC
Total Financial Assessment
Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment

Efile Payment Receipt # 2017-20638-CCCLK

Defendant Casino Coolidge LLC
Total Financial Assessment

Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment

Efile Payment Receipt # 2017-20844-CCCLK

Defendant Las Vegas Land Partners LLC
Total Financial Assessment

Total Payments and Credits

Balance Due as of 10/14/2019

Transaction Assessment

Efile Payment Receipt # 2017-20631-CCCLK

Defendant Leah Property LLC
Total Financial Assessment
Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment

Efile Payment Receipt # 2017-20634-CCCLK

Defendant Liberman Holdings LLC
Total Financial Assessment

Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment

Efile Payment Receipt # 2017-20641-CCCLK

Defendant Liberman, Barnet
Total Financial Assessment
Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment

Efite Payment Receipt # 2017-20630-CCCLK

Defendant Live Work LLC
Total Financial Assessment
Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment

Efile Payment Recaipt # 2017-20636-CCCLK

Defendant Live Work Manager LLC
Total Financial Assessment

Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment

Efile Payment Receipt # 2017-20637-CCCLK

Defendant Live Works TIC Successor LLC
Total Financial Assessment
Total Payments and Credits

Aquarius Owner LLC

Casino Coolidge LLC

Las Vegas Land Partners LLC

Leah Property LLC

Liberman Holdings LLC

Liberman, Barnet

Live Werk LLC

Live Work Manager LLC

30.00
30.00
0,60

30.00
(30.60)

30.00
30.00
0,00

30.00
(30.00)

30.00
30.00
0.00

30.00
(30.00)

30.00
30.00
0.00

30.00
(30.00)

30.00
30.00
0.00

30.60
(30.00)

30.00
30.00
0.00

30.00
(30.00)

30.00
30.00
0.00

30.c0
(30.00)

30.00
30.00
0.00

30.00
(30.00)

30.00
30.00
03/02/2017
03/02/2017

03/02/2017
03/02/2017

03/02/2017
03/02/2017

03/02/2017
03/02/2017

03/02/2017
03/02/2017
03/02/2017
03/02/2017
03/03/2017
03/03/2017

03/02/2017
03/02/2017

03/02/2017
03/02/2017

07/27/2016
07/27/2016
09/25/2019
09/25/2019

Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 68 of 75

Balance Due as of 10/14/2019

Transaction Assessment

Efile Payment Receipt # 2017-20643-CCCLK

Defendant LVLP Holdings LLC
Total Financial Assessment
Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment

Efile Payment Receipt # 2017-20639-CCCLK

Defendant Meyer Property Ltd
Tota! Financial Assessment
Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment

Efile Payment Receipt # 2017-20632-CCCLK

Defendant Mitchell Holdings LLC
Total Financial Assessment

Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment

Efile Payment Receipt # 2017-20640-CCCLK

Defendant Mitchell, David J
Total Financial Assessment
Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment
Efile Payment
Transaction Assessment
Efile Payment
Transaction Assessment
Efile Payment

Receipt # 2017-20628-CCCLK
Receipt # 2017-20629-CCCLK
Receipt # 2017-20849-CCCLK

Defendant Wink One LLC
Total Financial Assessment
Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment
Efile Payment Receipt # 2017-20635-CCCLK
Defendant Zoe Property LLC

Total Financial Assessment
Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment

Efile Payment Receipt # 2017-20633-CCCLK

 

Plaintiff Nype, Russell L

Total Financial Assessment
Total Payments and Credits
Balance Due as of 10/14/2019

Transaction Assessment
Efile Payment Receipt # 2016-71960-CCCLK
Transaction Assessment
Payment (Window) Receipt # 2019-58642-CCCLK

 

| Plaintiff Revenue Pius LLC

Live Works TIC Successor LLC

LVLP Holdings LLC

Meyer Property Ltd

Mitchell Holdings LLC

Mitchell, David J
Mitchell, David J
Mitchell, David J

Wink One LLC

Zoe Property LLC

Nype, Russell L
John J Mulje & Associates

0.00

30.00
(30.00)

30.00
30.00
0.00

30.00
(30.00)

30.00
30.00
0.00

30.00
(30.00)

30.00
30.00
0.00

30.00
(30.00)

1,933.00
1,933.00
0.00

450.00
(450.00)
223.00
(223.00)
1,260.00
(1,260.00)

30.00
30.00
0.00

30.00
(30.00)

30.00
30.00
0.60

30.00
(30.00)

288.00
288.00
0.00

270.00
(270.00)
18.00
(18.00)
Case 19-15333-mkn

Total Financial Assessment
Total Payments and Credits

Balance Due as of 10/14/2019

07/27/2016] Transaction Assessment
07/27/2016] Efile Payment

Receipt # 2016-71861-CCCLK

Doc 28 Entered 10/24/19 15:50:28

Revenue Plus LLC

Page 69 of 75

30.00
30.00
0.00

30.00
(30.00)
Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 70 of 75

EXHIBIT 5
Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 71 of 75

LAWYER-CLIENT CONTINGENT FEE AGREEMENT

JOHN W. MULJE & ASSOCIATES, a Nevada Professional Corporation
(“Lawyer”), will provide legal services to SHELLEY D. KROHN, in her capacity as

bankruptcy trustee of LAS VEGAS LAND PARTNERS, LLC, a debtor in
Bankruptcy Case No, 19-15333-mkn_ (“Client”), on the terms set forth below. This

agreement is required to be in writing by Nevada Rules of Professional Conduct 1.5(c).
This Agreement is subject to approval by the United States Bankruptcy Court for the
District of Nevada in Case No. 19-15333-mkn (the “Bankruptcy Court’)

1. CONDITIONS. This Agreement will not take effect and Lawyer will not have any
obligation to provide legal services to Client until this Agreement is approved by the
Bankruptcy Court.

2. SCOPE OF SERVICES. Under this Agreement, Client is hiring Lawyer to represent
Client in the matter of Client’s following claims against DAVID J. MITCHELL;
BARNET LIBERMAN; LAS VEGAS LAND PARTNERS, LLC; MEYER
PROPERTY, LTD.; ZOE PROPERTY, LLC; LEAH PROPERTY, LLC; WINK ONE,
LLC; LIVE WORK, LLC; LIVE WORK MANAGER, LLC; AQUARIAS OWNER,
LLC; LVLP HOLDINGS, LLC; MITCHELL HOLDINGS, LLC; LIEBERMAN
HOLDINGS, LLC; 305 LAS VEGAS LLC; LIVE WORKS TIC SUCCESSOR, LLC;
PC/LIVE WORK VEGAS, LLC; CASINO COLLIDGE, LLC (collectively, the
“Defendants”) in the Eighth Judicial District Court as Case No. A-16-740689-B (the
“State Court Litigation”).

Lawyer will represent Client until the amounts awarded in the State Court
Litigation are collected including any appeal or in any proceedings designed to execute
on the judgment in the State of Nevada without additional compensation.

Lawyer will continue to represent Russell Nype and Revenue Plus, LLC
(collectively, “Nype”) as co-plaintiffs in the State Court Litigation.

3. CLIENT. Lawyer is representing the Client only with regard to the State Court
Litigation and not in any other matter.

4, RESPONSIBILITIES OF THE PARTIES. Lawyer will provide those legal services
reasonably required to represent Client in prosecuting the State Court Litigation
described in paragraph 2. Client further agrees to cooperate fully with Lawyer in all
matters related to the preparation and presentation of Client’s claims. Client agrees to
keep Lawyer informed of Client’s representative, telephone number and email

address. Client agrees to cooperate with Lawyer to obtain approval of this Agreement
and the payment of fees and costs under this Agreement.

Contingent Fee Agreement.docx Page | 10f5
Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 72 of 75

5. COSTS. Lawyer will incur various costs and expenses in performing legal services in
the State Court Litigation (including such costs and expenses incurred both before and
after the employment of Lawyer by Client). From the funds collected from the
Defendants, Client agrees to pay for 50% of all costs and expenses in connection
with the State Court Litigation. Costs and expenses commonly include court fees,
service of process charges, court and deposition reporters’ fees, photocopying and
reproduction costs, notary fees, messenger and other delivery fees, postage, deposition
costs, travel costs including parking, mileage, transportation, meals and hotel costs,
investigation expenses, consultant, expert witness, professional mediator, arbitrator
and/or special master fees and other similar items. Costs and expenses will be charged at
Lawyer’s cost.

Lawyer will continue to advance costs in the State Court Litigation which shall be
reimbursed from the amounts collected from the Defendants. Client will have no
obligation to pay costs except from the funds collected from the Defendants.

Lawyer understands that payment of such costs and expenses may be subject to
prior approval by the Bankruptcy Court. If requested by the Client, Lawyer will appear
before the Bankruptcy Court.

Client understands that RUSSELL NYPE and REVENUE PLUS, LLC have
in the past and, in the future, may reimburse Lawyer for costs incurred in the State
Court Litigation.

6. CONTINGENT LEGAL FEES. Lawyer will only be compensated for legal services
rendered with regard to the State Court Litigation if a recovery is obtained for Client. If
no recovery is obtained, Client will be not be obligated to pay any fees or costs in the
State Court Litigation.

The fee to be paid will be a 33 1/3% of the “gross recovery” of the State Court
Litigation by the Client. The fee will be calculated before the deduction of any costs
and expenses. Upon receipt of any recovery by Client, Lawyer will provide Client with a
written statement stating the outcome of the matter and the method by which the amount
of fees was calculated.

Lawyer understands that payment of its fees may be subject to prior approval by
the Bankruptcy Court. If requested by the Client, Lawyer will appear before the
Bankruptcy Court.

Client is aware that RUSSELL NYPE and REVENUE PLUS, LLC has paid
and, in the future, may pay Lawyer and other lawyers on an hourly fee basis for
prosecuting the State Court Litigation. Upon receipt of the Contingent Legal Fee
from the Client, Lawyer may reimburse RUSSELL NYPE and REVENUE PLUS,
LLC for the hourly fees they have paid.

Contingent Fee Agreement.docx Page | 2 of 5
Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 73 of 75

7, DISCHARGE AND WITHDRAWAL. Client may discharge Lawyer at any time.
Lawyer may withdraw with Client’s consent or for good cause. Good cause includes
Client’s breach of this agreement, refusal to cooperate or to follow Lawyer’s advice on a
material matter or any fact or circumstance that would render Lawyer’s continuing
representation unlawful or unethical. When Lawyer’s services conclude, all unpaid
charges will immediately become due and payable.

If the Client discharges Lawyer before funds are collected on the State Court
Litigation, Client will (a) reimburse costs and expenses paid by Lawyer and (b) Lawyer
will be entitled to reasonable fees in the event funds are later collected on a judgment
issued the State Court Litigation.

Lawyer will maintain Client’s file for 5 years after this matter is concluded. Client
may request the file at any time during, upon conclusion of, or after conclusion of, this
matter. Five (5) years after the conclusion of this matter, the file may be destroyed
without further notice to Client.

8. DISCLAIMER OF GUARANTEE AND ESTIMATES. Nothing in this Agreement
and nothing in Lawyer’s statements to Client will be construed as a promise or guarantee
about the outcome of this matter. Lawyer makes no such promises or guarantees. There
can be no assurance that Client will recover any sum or sums in this matter. Lawyer’s
comments about the outcome of this matter are expressions of opinion only. Client
acknowledges that Lawyer has made no promise or guarantees about the outcome.

9, NEGOTIABILITY OF FEES. The rates set forth are not set by law, but were
negotiable between a Lawyer and Client.

10. APPROVAL NECESSARY FOR SETTLEMENT. Lawyer will not make any
settlement or compromise of any nature of any of Client’s claims without Client’s prior
approval. Client has the absolute right to accept or reject any settlement. Client agrees to
seriously consider any settlement offer Lawyer recommends before making a decision to
accept or reject such offer. Client agrees not to make any settlement or compromise of
any nature of any of Client’s claims without prior notice to Lawyer.

11. LIMITATION OF REPRESENTATION. Lawyer represents Client only in the
State Court Litigation described in paragraph 2 — Scope of Services. Lawyer’s
representation does not include independent or related matters that arise. Lawyer’s

representation does not include representation of the Client in the Bankruptcy Court.

This agreement does not include defending Client against, or representing Client
in any claims that may be asserted against Client such as a cross-claim or counter-claim
in Client’s case. This agreement does not apply to any other legal matters. If any such
matters arise later, Lawyer and Client will either negotiate a separate Agreement if Client
and Lawyer agree that Lawyer will perform such additional legal work or Client will
engage separate counsel with respect to cross-claims or counter-claims or additional legal
work.

Contingent Fee Agreement.docx Page | 3 of 5
Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 74 of 75

Client may have other possible causes of action arising from the facts and
circumstances giving rise to this representation. As Lawyer does not represent Client on
these other possible claims, Client should seek independent representation if Client
wishes to pursue a remedy. Delay or failure to do so may result in Client being barred by
a statute of limitations from being able to recover under these other causes of action.

12. CONCLUSION OF SERVICES. After Lawyer’s services conclude, upon request,
Client’s file will be delivered to Client.

13. LIEN. [omitted]

14, RECEIPT OF PROCEEDS. All proceeds of Client’s case shall be deposited into
Lawyer’s trust account for disbursement in accordance an order of the Bankruptcy
Court. No disbursement may be made until the settlement/or recovery check has cleared
the bank.

Subject to Bankruptcy Court approval, 50% of any funds collected from the
Defendants as a result of the State Court Litigation will be the property of RUSSEL
NYPE and REVENUE PLUS, LLC and 50% will be the Property of Client except
that the previously existing award for discovery sanctions shall be the sole property
of RUSSEL NYPE and REVENUE PLUS, LLC.

15. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties with regard to the State Court Litigation. No other agreement, statement or
promise made on or before the effective date of this Agreement will be binding on the
parties with regard to the State Court Litigation.

16. SEVERABILITY IN EVENT OF PARTIAL INVALIDITY. If any
provision of this Agreement is held in whole or in part to be unenforceable for any
reason, the remainder of that provision and of the entire Agreement will be severable and
remain in effect.

17. MODIFICATION BY SUBSEQUENT AGREEMENT. This Agreement may be
modified by subsequent agreement of the parties only by an instrument in writing signed

by both of them or an oral agreement only to the extent that the parties carry it out.

18. ARBITRATION AND WAIVER OF JURY TRIAL. TO THE EXTENT
PERMITTED BY THE BANKRUPTCY COURT, ANY DISPUTE BETWEEN US
SHALL BE SUBJECT TO BINDING ARBITRATION.

IF THE ENTIRE DISPUTE CAN AND WILL BE HEARD BY THE FEE
DISPUTE COMMITTEE OF THE STATE BAR OF NEVADA, THEN THAT SHALL
BE THE FORUM FOR ARBITRATION. IF THE ENTIRE DISPUTE CANNOT OR
WILL NOT BE HEARD BY THE FEE DISPUTE COMMITTEE OF THE STATE BAR
OF NEVADA, THEN THE ARBITRATION SHALL BE HELD IN CLARK COUNTY,
NEVADA BEFORE A RETIRED DISTRICT COURT JUDGE OR OTHER
MUTUALLY ACCEPTABLE ARBITRATOR. JUDGMENT ON THE ARBITRATOR'S
AWARD SHALL BE FINAL AND BINDING AND MAY BE ENTERED IN ANY

Contingent Fee Agreement.docx Page | 40f5
Case 19-15333-mkn Doc 28 Entered 10/24/19 15:50:28 Page 75 of 75

COMPETENT COURT. AS A PRACTICAL MATTER, BY AGREEING TO
ARBITRATE, ALL PARTIES ARE WAIVING JURY TRIAL.

THIS AGREEMENT TO ARBITRATE ALL DISPUTES BETWEEN US
APPLIES EVEN IF SOME PERSON OR ENTITY CLAIMS THAT THIS AGREEMENT
IS VOID, VOIDABLE OR UNENFORCEABLE FOR ANY REASON.

19. CONFLICT OF INTEREST. It is understood by Client that the Lawyer is currently
counsel for RUSSEL NYPE and REVENUE PLUS, LLC with regard to their claims
against the Defendants. Lawyer will continue to represent RUSSEL NYPE and
REVENUE PLUS, LLC in the State Court Litigation. Client waives any conflict that
exists or arises due to Lawyer’s past and future representation of RUSSEL NYPE and
REVENUE PLUS, LLC.

Lawyer will not be representing Client in the bankruptcy case of LAS VEGAS
LAND PARTNERS, LLC.

No part of the discovery sanctions previously awarded in the State Court
Litigation to RUSSEL NYPE and REVENUE PLUS, LLC against the Defendants shall
be paid to the Client.

WE ARE NOT ADVISING YOU WITH RESPECT TO THIS AGREEMENT
BECAUSE WE WOULD HAVE A CONFLICT OF INTEREST IN DOING SO. IF
YOU WISH LEGAL ADVICE REGARDING THIS AGREEMENT, YOU
SHOULD CONSULT COUNSEL OF YOUR CHOICE.

THE PARTIES HAVE READ AND UNDERSTOOD THE FOREGOING TERMS AND
AGREE TO THEM, AS OF THE DATE LAWYER FIRST PROVIDED SERVICES.

DATED: 2019

 

Client: SHELLEY D. KROHN, in her capacity as bankruptcy trustee of LAS
VEGAS LAND PARTNERS, LLC, a debtor in Bankruptcy Case No, 19-15333-mkn

Signature:
Print Name & Title: Shelley D. Krohn, Trustee

 

Lawyer: JOHN W. MUIJE & ASSOCIATES

Signature:
Print Name & Title: John W. Muije, President

 

Contingent Fee Agreement.docx Page | 5of5
